Exhibit 10.4

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

﻿

﻿

Amended and restated generally effective January 1, 2015

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

﻿

 

 

﻿ARTICLE I  

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN AND 
RESTATED PLAN

1 

﻿ARTICLE II

DEFINITIONS

1 

﻿ARTICLE III

ELIGIBILITY AND PARTICIPATION

20 

﻿ARTICLE IV

EMPLOYER CONTRIBUTIONS AND FORFEITURES

22 

﻿ARTICLE V

EMPLOYEE CONTRIBUTIONS AND ROLLOVER 
CONTRIBUTIONS

26 

﻿ARTICLE VI

PROVISIONS APPLICABLE TO TOP HEAVY PLANS

31 

﻿ARTICLE VII

LIMITATIONS ON ALLOCATIONS

34 

﻿ARTICLE VIII

PARTICIPANT ACCOUNTS AND VALUATION OF ASSETS

39 

﻿ARTICLE IX

401(k) ALLOCATION LIMITATIONS

39 

﻿ARTICLE X

401(m) ALLOCATION LIMITATIONS

41 

﻿ARTICLE XI

IN-SERVICE WITHDRAWALS

41 

﻿ARTICLE XII

PLAN LOANS

43 

﻿ARTICLE XIII

RETIREMENT, TERMINATION AND DEATH BENEFITS

45 

﻿ARTICLE XIV

PLAN FIDUCIARY RESPONSIBILITIES

58 

﻿ARTICLE XV

BENEFITS COMMITTEE

61 

﻿ARTICLE XVI

INVESTMENT OF THE TRUST FUND

62 

﻿ARTICLE XVII

CLAIMS PROCEDURE

64 

﻿ARTICLE XVIII

AMENDMENT AND TERMINATION

66 

﻿ARTICLE XIX

MISCELLANEOUS

68 

﻿

﻿

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

--------------------------------------------------------------------------------

 

 

THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

ARTICLE I

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN AND RESTATED PLAN

1.01     Name of Plan.  The name of the Plan is The Hanover Insurance Group
Retirement Savings Plan.  Prior to January 1, 2005, the Plan was known as “The
Allmerica Financial Employees’ 401(k) Matched Savings Plan”.  Effective January
1, 2005, the Plan became known as “The Allmerica Financial Retirement Savings
Plan”.  Effective December 1, 2005, the Plan became known as “The Hanover
Insurance Group Retirement Savings Plan”.

1.02     Purpose.  This Plan has been established for the exclusive benefit of
the Plan Participants and their Beneficiaries and as far as possible shall be
administered in a manner consistent with this intent and consistent with the
requirements of Code Section 401.

Subject to Sections 15.04 and 18.05, under no circumstances shall any
contributions made to the Plan be used for, or be diverted to, purposes other
than for the exclusive benefit of Plan Participants or their Beneficiaries.

1.03     Plan and Plan Restatement Effective Date.  The effective date of this
Plan was November 22, 1961.  The effective date of this amended and restated
Plan is January 1, 2015 (except for those provisions of the Plan which have an
alternative effective date).  Except to the extent otherwise specifically
provided herein, the provisions of the amended and restated Plan as set forth
herein shall apply to a  Participant who is employed by the Employer on or after
January 1, 2015.  The rights and benefits of any Participant whose employment
with the Employer terminated prior to January 1, 2015,  shall be determined in
accordance with the provisions of the Plan as in effect from time to time prior
to January 1, 2015,  provided, however, that if the Account balance of any such
Participant has not been completely distributed before January 1, 2015, then
such Account balance shall be invested, accounted for and distributed in
accordance with the provisions of the Plan as set forth in this document except
as otherwise required by applicable law or as otherwise specifically provided
herein.

ARTICLE II

DEFINITIONS

The terms defined in this Article shall have the meanings stated herein unless
the context clearly indicates otherwise.

2.01     “Accrued Benefit” shall mean the sum of the balances in a Participant’s
401(k) Account, Roth Elective Deferral Account,  Match Contribution Account,
Non-Elective Employer Contribution Account, Regular Account, Rollover Account,
Tax Deductible Contribution Account and Voluntary Contribution Account.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

1

 

 

--------------------------------------------------------------------------------

 

 

2.02     “Account” shall mean an account established and maintained pursuant to
Section 8.01 for each Participant, when appropriate, to account for the
Participant’s Accrued Benefit.

2.03     (a)      “Affiliate” shall mean any corporation affiliated with the
Employer through the action of such corporation’s board of directors and the
Employer’s Board of Directors.

(b)      “Affiliate” shall also mean any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Code Section 414(o) and the regulations thereunder.

2.04     “Affirmative Election” shall mean an election by an Eligible
Participant to (a) make Salary Reduction Contributions to the Plan at the whole
percentage of his or her Compensation or at the separate whole percentages of
his or her salary and other Compensation specified in his or her Salary
Reduction Agreement, or (b) not to make Salary Reduction Contributions to the
Plan.

2.05     “Age” shall mean the age of a person at his or her last birthday.

2.06     “Annuity Starting Date” shall mean the first day of the first period
for which the Plan pays an amount as an annuity. In the case of a payment not in
an annuity form, Annuity Starting Date shall mean the first day of the first
period for which the benefit form is paid.

2.07     “Automatic Contributions” shall mean the Pre-tax Elective Deferrals
that result from the operation of Section 5.05(c).

2.08     “Automatic Contribution Arrangement” shall mean the arrangement set
forth in Section 5.05 pursuant to which, in the absence of an Affirmative
Election, an Employee, who is eligible to participate in the Plan is treated as
having elected to direct the Employer to reduce his or her Compensation in order
that the Employer may make Pre-tax Elective Deferrals to the Plan on behalf of
the Participant equal to a uniform percentage of Compensation.

2.09     “Beneficiary” shall mean the person, trust, organization or estate
designated to receive Plan benefits payable on or after the death of a
Participant.

2.10     “Catch-up Contributions” shall mean Salary Reduction Contributions made
to the Plan that are in excess of an otherwise applicable Plan limit and that
are made by Participants who are Age 50 or over by the end of their taxable
years.  An “otherwise applicable Plan limit” is a limit in the Plan that applies
to Salary Reduction Contributions without regard to Catch-up Contributions, such
as the limits on Annual Additions, the dollar limitation on Salary Reduction
Contributions under Code Section 402(g) (not counting Catch-up
Contributions).  Catch-up Contributions for a Participant for a taxable year may
not exceed



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

2

 

 

--------------------------------------------------------------------------------

 

 

the dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i)
for the taxable year as adjusted for increases in the cost of living in
accordance with Code Section 414(v)(2)(C).

Catch-up Contributions are not subject to the limits on Annual Additions, are
not counted in the ADP test and are not counted in determining the minimum
top-heavy allocation under Code Section 416 (but Catch-up Contributions made in
prior years are counted in determining whether the Plan is top-heavy).

2.11     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.  Reference to any section or subsection to the Code, includes
reference to any comparable or succeeding provisions of any legislation which
amends, supplements or replaces any such section or subsection, and also
includes reference to any regulation issued pursuant to or with respect to such
section or subsection.

2.12     “Compensation” shall mean:

(a)       For purposes of Articles IX and X, for purposes of determining a
Participant’s Salary Reduction Contributions pursuant to Section 3.01(b), 5.04,
and 5.05 and for purposes of determining an Eligible Employee’s Match
Contribution under Section 4.02 and Non-Elective Employer Contribution pursuant
to Section 4.03, Compensation shall mean the total wages or salary, overtime,
bonuses, and any other taxable remuneration paid to an Employee by the Employer
during the Plan Year, while the Employee is a Participant, as reported on the
Participant’s W-2 for the Plan Year.  Provided,  however, that Compensation for
this purpose shall be determined without reduction for (i) any Salary Reduction
Contributions contributed to the Plan on the Participant’s behalf for the Plan
Year and (ii) any other amount which is contributed or deferred by the Employer
at the election of a Participant which is not includible in the gross income of
the Participant by reason of Code Section 125, 132(f)(4), 402(e)(3), 402(h), or
403(b).

Notwithstanding the above, for purposes of determining a Participant’s Salary
Reduction Contributions pursuant to Section 3.01(b), 5.04, and 5.05 and for
purposes of determining an Eligible Employee’s Match Contribution under Section
4.02 and Non-Elective Employer Contribution pursuant to Section 4.03,
Compensation shall not include:

(i)        incentive compensation paid to Participants pursuant to the
Employer’s Executive Long Term Performance Unit Plan or pursuant to any similar
or successor cash or equity long-term incentive compensation plan;

(ii)       Employer contributions to a deferred compensation plan or arrangement
(other than (i) Salary Reduction Contributions contributed to the Plan on the
Participant’s behalf for the Plan Year; and (ii) any other amount which is
contributed or deferred by the Employer at the election of a Participant which
is not includible in the gross income of the Participant by reason of Code
Section 125, 132(f)(4), 402(e)(3), 402(h), or 403(b)) either for the year of
deferral or for the year included in the Participant’s gross income;



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

3

 

 

--------------------------------------------------------------------------------

 

 

(iii)      any income which is received by or on behalf of a Participant in
connection with the grant, receipt, settlement, exercise, lapse of risk of
forfeiture or restriction on transferability, or disposition of any stock
option, stock award, stock grant, stock appreciation right or similar right or
award granted under any plan, now or hereafter in effect, of the Employer or any
successor to the Employer, the Employer’s parent, any such successor’s parent,
any subsidiaries or affiliates of the Employer, or any stock or securities
underlying any such option, award, grant or right;

(iv)      severance payments paid in a lump sum, provided that for Plan Years
beginning on and after January 1, 2008 such excluded severance payments shall
not include any payment of regular compensation for services during the
Participant’s regular working hours, or compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, if the payment would have been
paid to the Participant prior to a severance from employment, if the Participant
had continued in employment with the Employer and if the payment is made by the
later of 2½ months after the Participant’s severance from employment or by the
end of the Plan Year in which the Participant’s severance from employment
occurs;

(v)       Code Section 79 imputed income; long term disability and workers’
compensation benefit payments;

(vi)      taxable moving expense allowances or taxable tuition or other
educational reimbursements;

(vii)     for Plan Years commencing after December 31, 1998, compensation paid
in the form of commissions;

(viii)    non-cash taxable benefits provided to executives, including the
taxable value of Employer-paid club memberships, chauffeur services and
Employer-provided automobiles; and

(ix)      other taxable amounts received other than cash compensation for
services rendered, as determined by the Plan Administrator.

(b)       For purposes of Section 4.04 (Minimum Employer Contributions for Top
Heavy Plans) and for purposes of Article VII (Limitations on Allocations) the
term “Compensation” means a Participant’s wages, salaries, fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the Plan to the extent that the amounts
are includible in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan (as
described in Treasury Regulation Section 1.62-2(c)), and excluding the
following:



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

4

 

 

--------------------------------------------------------------------------------

 

 

(i)        Employer contributions to a plan of deferred compensation which are
not includible in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;

(ii)       Amounts realized from the exercise of a non-qualified stock option,
or when restricted stock (or property) held by an Employee becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(iii)      Amounts realized for the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

(iv)      Other amounts which received special tax benefits.

Notwithstanding the foregoing, Compensation for purposes of the Plan shall also
include Employee elective deferrals under Code Section 402(g)(3), Roth Elective
Deferrals and any amounts contributed or deferred by the Employer at the
election of the Employee and not includible in the gross income of the Employee,
by reason of Code Sections 125, 132(f)(4), 402(e)(3), 402(h), and 403(b).

Additionally, amounts under Code Section 125 include any amounts not available
to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that he has other health coverage (deemed Code
Section 125 compensation).  Such an amount will be treated as an amount under
Code Section 125 only if the Employer does not request or collect information
regarding the Participant’s other health coverage as part of the enrollment
process for the health plan.

For purposes of applying the limitations of Article VII, Compensation for a
Limitation Year is the Compensation actually paid or includible in gross income
during such Year.

(c)       Notwithstanding (a) and (b) above, the annual Compensation of each
Participant taken into account for determining all benefits provided under the
Plan for any Plan Year shall not exceed $265,000, as adjusted for increases in
the cost of living in accordance with Code Section 401(a)(17)(B) for Plan Years
beginning after December 31, 2015.

The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding 12 months, over which Compensation is determined beginning
in such calendar year.

If Compensation is being determined for a Plan Year that contains fewer than 12
calendar months, then the annual Compensation limit is an amount equal to the
annual Compensation limit for the calendar year in which the Compensation period
begins multiplied by the ratio obtained by dividing the number of full months in
the period by 12.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

5

 

 

--------------------------------------------------------------------------------

 

 

For purposes of applying the limitations of Article VII with respect to
Limitation Years the following provisions shall be applicable.

(i)        Compensation paid after severance from employment. Compensation
actually paid or includible in gross income during a Limitation Year shall be
adjusted, as set forth herein, for the following types of compensation paid
after a Participant’s severance from employment with the Employer (or any
Affiliate). However, amounts described in Paragraphs A. and B. below shall only
be included in Compensation for such Limitation Year to the extent such amounts
are paid by the later of 2½ months after severance from employment or by the end
of the Limitation Year that includes the date of such severance from
employment.  Any other payment of compensation paid after severance of
employment that is not described in the following types of compensation shall
not be considered Compensation for such Limitation Year, even if payment is made
within the time period specified above.

A.        Regular Pay. Compensation shall include regular pay after severance of
employment if: (1) The payment is regular compensation for services during the
Participant’s regular working hours, or compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and (2) The payment would have
been paid to the Participant prior to a severance from employment if the
Participant had continued in employment with the Employer.

B.        Leave Cashouts And Deferred Compensation. Leave cashouts shall be
included in Compensation if those amounts would have been included in the
definition of Compensation if they were paid prior to the Participant’s
severance from employment, and the amounts are payment for unused accrued bona
fide sick, vacation, or other leave, but only if the Participant would have been
able to use the leave if employment had continued. In addition, deferred
compensation shall be included in Compensation if the compensation would have
been included in the definition of Compensation if it had been paid prior to the
Participant’s severance from employment, and the compensation is received
pursuant to a nonqualified unfunded deferred compensation plan, but only if the
payment would have been paid at the same time if the Participant had continued
in employment with the Employer and only to the extent that the payment is
includible in the Participant’s gross income.

C.        Salary Continuation Payments for Military Service Participants.
Compensation shall not include payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code Section 414(u)(l)) to the extent those payments do not
exceed the amounts the



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

6

 

 

--------------------------------------------------------------------------------

 

 

individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service.

D.        Salary Continuation Payments for Disabled Participants. Compensation
does not include compensation paid to a Participant who is permanently and
totally disabled (as defined in Code Section 22(e)(3)).

(ii)       Compensation for a Limitation Year but not paid during the Limitation
Year.  Compensation for a Limitation Year shall not include amounts earned but
not paid during the Limitation Year solely because of the timing of pay periods
and pay dates.

(iii)      Inclusion of Certain Nonqualified Deferred Compensation Amounts.
Compensation for a Limitation Year shall include amounts that are includible in
the gross income of a Participant under the rules of Code Section 409A or
because the amounts are constructively received by the Participant.

(d)       Notwithstanding paragraphs (a), (b) and (c) above,

(i)        USERRA.  For purposes of Employee and Employer make-up contributions,
Compensation during the period of military service shall be deemed to be the
Compensation the Employee would have received during such period if the Employee
were not in qualified military service, based on the rate of pay the Employee
would have received from the Employer but for the absence due to military leave.
 If the Compensation the Employee would have received during the leave is not
reasonably certain, Compensation will be equal to the Employee’s average
Compensation from the Employer during the twelve (12) month period immediately
preceding the military leave or, if shorter, the Employee’s actual period of
employment with the Employer.

(ii)       Differential Wage Payments.  An individual receiving a differential
wage payment, as defined by Code Section 3401(h)(2), shall be treated as an
Employee of the Employer making the payment.  The differential wage payment
shall be treated as Compensation for the purposes of Code Section 415(c)(3) and
Treasury Regulation Section 1.415-(c)(2) (e.g., for the purposes of Code Section
415, top-heavy provisions of Code Section 416, determination of highly
compensated employees under Code Section 414(q)).  The Plan shall not be treated
as failing to meet the requirements of any provision described in Code Section
414(u)(1)(C) by reason of any contribution or benefit which is based on the
differential wage payment.  The foregoing sentence shall apply only if all
Employees of the Employer performing service in the uniformed services described
in Code Section 3401(h)(2)(A) are entitled to receive differential wage payments
(as defined in Code Section 3401(h)(2)) on reasonably equivalent terms and, if
eligible to participate in a retirement plan maintained by the Employer, to make



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

7

 

 

--------------------------------------------------------------------------------

 

 

contributions based on the payments on reasonably equivalent terms (taking into
account Code Sections 410(b)(3), (4), and (5)).

2.13     “Eligible Employee” shall mean an Employee who has satisfied the
requirements to participate in this Plan as set forth in Section 3.01.

2.14     “Eligible Participant” shall mean an Eligible Employee subject to the
Automatic Contribution Arrangement as provided for in Section 5.05(b).  

2.15     “Employee” shall mean any person reported on the payroll records of the
Employer as an Employee who is deemed by the Employer to be a common law
Employee. However, the term Employee will not include any individual who is not
reported on the payroll records of the Employer or an affiliated Employer as a
common law Employee.  If such person is later determined by the Employer or by a
court or governmental agency to be or to have been an Employee, he or she will
only be eligible for participation prospectively and may participate in the Plan
as soon as reasonably practicable following such determination and after the
satisfaction of all other eligibility requirements.

2.16     “Employer” shall mean The Hanover Insurance Company; provided that,
prior to January 1, 2008 “Employer” shall mean First Allmerica Financial Life
Insurance Company.

2.17     “Employment Commencement Date” shall mean the date on which an Employee
first performs an Hour of Service or, in the case of an Employee who has a One
Year Break in Service, the date on which he or she first performs an Hour of
Service after such Break. 

2.18     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

2.19     “Excess Elective Deferrals” shall mean those Salary Reduction
Contributions of a Participant that either (1) are made during the Participant’s
taxable year and exceed the dollar limitation under Code Section 402(g)
(including, if applicable, the dollar limitation on Catch-up Contributions
defined in Code Section 414(v)) for such year; or (2) are made during a calendar
year and exceed the dollar limitation under Code Section 402(g) (including, if
applicable, the dollar limitation on Catch-up Contributions defined in Code
Section 414(v)) for the Participant’s taxable year beginning in such calendar
year, counting only Salary Reduction Contributions made under this Plan and any
other 401(k) qualified retirement plan, contract or arrangement maintained by
the Employer. Excess Elective Deferrals shall be treated as Annual Additions
under the Plan, unless such amounts are distributed no later than the first
April 15 following the close of the Participant’s taxable year. 

2.20     “Fiduciary” shall mean any person who (i) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets; (ii) renders investment advice for a fee or other compensation, direct
or indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so; or (iii) has any discretionary authority
or discretionary responsibility in the administration of the Plan, including,
but not limited to, the Trustee and the Plan Administrator.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

8

 

 

--------------------------------------------------------------------------------

 

 

2.21     “First Allmerica” shall mean First Allmerica Financial Life Insurance
Company.

2.22     “Five Percent Owner” shall mean, in the case of a corporation, any
person who owns (or is considered as owning within the meaning of Code Section
416(i)) more than five percent of the outstanding stock of the Employer or stock
possessing more than five percent of the total combined voting power of all
stock of the Employer.  In the case of an Employer that is not a corporation,
“Five Percent Owner” shall mean any person who owns or under applicable
regulations is considered as owning more than five percent of the capital or
profits interest in the Employer.  In determining percentage ownership
hereunder, employers that would otherwise be aggregated under Code Sections
414(b), (c), and (m) shall be treated as separate employers.

2.23     “Former Participant” shall mean a person on whose behalf an Account is
maintained,  who was an Eligible Employee but who is not entitled to accrue a
benefit under this Plan because he or she has ceased to be eligible to
participate in the Plan for any reason.

2.24     “401(k) Account” shall mean the account established and maintained for
each Participant who has directed the Employer to make Pre-tax Elective Deferral
Contributions to the Trust on his or her behalf or for whom the Employer has
made 401(k) Employer Contributions to the Trust on his or her behalf, and all
earnings and appreciation thereon, less any withdrawals therefrom and any losses
and expenses charged thereto.

2.25     “401(k) Employer Contribution” shall mean a 401(k) contribution made by
the Employer to the Trust for Plan Years prior to 1995 pursuant to Section 4.01
of the Plan as in effect prior to 1995.

2.26     “Highly Compensated Employee” shall mean any Employee who:

(a)        was a Five Percent Owner at any time during the Plan Year or the
preceding Plan Year; or

(b)        for the preceding Plan Year:

(i)        had Compensation from the Employer in excess of $120,000 as adjusted
for increases in the cost of living in accordance with Code Section 414(q)(1)
for Plan Years beginning after December 31, 2015; and

(ii)       for such preceding Year was in the top-paid group of Employees for
such preceding Year.

For purposes of this Section the “top-paid group” for a Plan Year is the top 20%
of Employees ranked on the basis of Compensation paid during such Year.

In addition to the foregoing, the term “Highly Compensated Employee” shall also
mean any former Employee who separated from service prior to the Plan Year,
performs no service for the Employer during the Plan Year, and was an actively
employed Highly Compensated Employee in the separation year or any Plan Year
ending on or after the date the Employee attained Age 55.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

9

 

 

--------------------------------------------------------------------------------

 

 

For purposes of this Section Compensation means Compensation determined for
purposes of Article VII (Limitations on Allocations).

The determination of who is a Highly Compensated Employee, including the
determinations of the numbers and identity of Employees in the top-paid group
and the Compensation that is considered will be made in accordance with Code
Section 414(q) and the regulations thereunder.

2.27     “Hour of Service” shall mean:

(a)       Each hour for which an Employee is paid, or entitled to payment, for
the performance of duties for the Employer.  For purposes of the Plan an
Employee who is exempt from the requirements of the Fair Labor Standards Act of
1938, as amended, shall be credited with 45 Hours of Service for each complete
or partial week he or she would be credited with at least one Hour of Service
under this Section.

(b)       Each hour for which an Employee is paid, or entitled to payment, by
the Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence.  Notwithstanding the preceding
sentence:

(i)        No more than 1000 hours shall be credited to an Employee under this
Subsection (b) on account of any single continuous period during which the
Employee performs no duties (whether or not such period occurs in a single
computation period);

(ii)       No hours shall be credited under this Subsection (b) for any payments
made or due under a plan maintained solely for the purpose of complying with any
applicable worker’s compensation, unemployment compensation or disability
insurance laws; and

(iii)      No hours shall be credited under this Subsection (b) for a payment,
which solely reimburses an Employee for medical or medically related expenses
incurred by the Employee.

For purposes of this Subsection (b) a payment shall be deemed to be made by or
due from an Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly, through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums.

(c)       Each hour for which back pay, irrespective of mitigation of damages,
is either awarded or agreed to by the Employer.  The same Hours of Service shall
not be both credited under Subsections (a) or (b), as the case may be, and under
this Subsection.  No more than 501 Hours shall be credited under this Subsection
for a period of time during which an Employee did not or would not have
performed duties.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

10

 

 

--------------------------------------------------------------------------------

 

 

(d)       Special rules for determining Hours of Service under Subsection (b) or
(c) for reasons other than the performance of duties.

In the case of a payment which is made or due which results in the crediting of
Hours of Service under Subsection (b) or in the case of an award or agreement
for back pay, to the extent that such an award or agreement is made with respect
to a period during which an Employee performs no duties, the number of Hours of
Service to be credited shall be determined as follows:

(i)        In the case of a payment made or due which is calculated on the basis
of units of time (such as hours, days, weeks or months), the number of Hours of
Service to be credited for “exempt” Employees described in Subsection (a) shall
be determined as provided in such Subsection.  For all other Employees, the
Hours of Service to be credited shall be those regularly scheduled hours in such
unit of time; provided, however, that when a non-exempt Employee does not have
regularly scheduled hours, such Employee shall be credited with 8 Hours of
Service for each workday for which he or she is entitled to be credited with
Hours of Service under paragraph (b).

(ii)      Except as provided in Paragraph (d)(iii), in the case of a payment
made or due which is not calculated on the basis of units of time, the number of
Hours of Service to be credited shall be equal to the amount of the payment
divided by the Employee’s most recent hourly rate of compensation (as determined
below) before the period during which no duties are performed.

A.        The hourly rate of compensation of Employees paid on an hourly basis
shall be the most recent hourly rate of such Employees.

B.        In the case of Employees whose compensation is determined on the basis
of a fixed rate for specified periods of time (other than hours) such as days,
weeks or months, the hourly rate of compensation shall be the Employee’s most
recent rate of compensation for a specified period of time (other than an hour),
divided by the number of hours regularly scheduled for the performance of duties
during such period of time.  The rule described in Subsection (d)(i) shall also
be applied under this paragraph to Employees without a regular work schedule.

C.        In the case of Employees whose compensation is not determined on the
basis of a fixed rate for specified periods of time, the Employee’s hourly rate
of compensation shall be the lowest hourly rate of compensation paid to
Employees in the same job classification as that of the Employee or, if no
Employees in the same job classification have an hourly rate, the minimum wage
as established from time to time under Section 6(a)(1) of the Fair Labor
Standards Act of 1938, as amended.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

11

 

 

--------------------------------------------------------------------------------

 

 

(iii)      Rule against double credit.  An Employee shall not be credited on
account of a period during which no duties are performed with more hours than
such Employee would have been credited but for such absence.

(e)       Crediting of Hours of Service to computation periods.

(i)        Hours of Service described in Subsection (a) shall be credited to the
Employee for the computation period or periods in which the duties are
performed.

(ii)       Hours of Service described in Subsection (b) shall be credited as
follows:

A.        Hours of Service credited to an Employee on account of a payment which
is calculated on the basis of units of time (such as hours, days, weeks or
months) shall be credited to the computation period or periods in which the
period during which no duties are performed occurs, beginning with the first
unit of time to which the payment relates.

B.        Hours of Service credited to an Employee by reason of a payment which
is not calculated on the basis of units of time shall be credited to the
computation period in which the period during which no duties are performed
occurs, or if the period during which no duties are performed extends beyond one
computation period, such Hours of Service shall be allocated between not more
than the first two computation periods in accordance with reasonable rules
established by the Employer, which rules shall be consistently applied with
respect to all Employees within the same job classification, reasonably defined.

(iii)      Hours of Service described in Subsection (c) shall be credited to the
computation period or periods to which the award or agreement for back pay
pertains, rather than to the computation period in which the award, agreement or
payment is made.

(f)       For purposes of the Plan, Hours of Service shall also include Hours of
Service determined in accordance with the rules set forth in this Section 2.27:

(i)        with the Employer in a position in which he or she was not eligible
to participate in this Plan; or

(ii)       as a Career Agent or General Agent of First Allmerica; or

(iii)      for periods prior to January 1, 1998, with Citizens, Hanover, or as
an employee of a General Agent of First Allmerica; or



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

12

 

 

--------------------------------------------------------------------------------

 

 

(iv)     with Financial Profiles, Inc., or Advantage Insurance Network,
Affiliates of First Allmerica, including periods of service completed prior to
the date each became an Affiliate; or

(v)       for periods prior to January 1, 2008 with First Allmerica; or

(vi)      with an Affiliate.

(g)         Rules for Non-Paid Leaves of Absence.  For purposes of the Plan, a
Participant will also be credited with Hours of Service during any non-paid
leave of absence granted by the Employer.  Except as provided in Subsection (a)
for exempt Employees, the number of Hours of Service to be credited under this
Subsection (g) shall be the number of regularly scheduled working hours in each
workday during the leave of absence; provided, however, that no more than the
number of Hours in one regularly scheduled work year of the Employer will be
credited for each non-paid leave of absence.  In the case of a non-exempt
Employee without a regular work schedule, the number of Hours to be credited
shall be based on a 40-hour workweek and an 8-hour workday.  Hours of Service
described in this Subsection (g) shall be credited to the Employee for the
computation period or periods during which the leave of absence occurs.

Notwithstanding the foregoing, for Plan Years beginning after December 31, 1998,
all Employees (exempt and non-exempt) shall be credited with 8 Hours of Service
for each workday for which they are entitled to be credited with Hours of
Service for a non-paid leave of absence pursuant to this Subsection (g).

(h)       Rules for Maternity or Paternity Leaves of Absence.  In addition to
the foregoing rules, solely for purposes of determining whether a One Year Break
in Service has occurred in a computation period, an individual who is absent
from work for maternity or paternity reasons shall receive credit for the Hours
of Service which would otherwise have been credited to such individual but for
such absence, or in any case in which such Hours cannot be determined, 8 Hours
of Service per day of such absence.  Provided,  however, that:

(i)        Hours shall not be credited under both this Paragraph (h) and one of
the other Paragraphs of this Section 2.27;

(ii)       no more than 501 Hours shall be credited for each maternity or
paternity absence; and

(iii)      if a maternity or paternity leave extends beyond one Plan Year, the
Hours shall be credited to the Plan Year in which the absence begins to the
extent necessary to prevent a One Year Break in service, otherwise such Hours
shall be credited to the following Plan Year.

For purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (i) by reason of the pregnancy of the individual, (ii)
by



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

13

 

 

--------------------------------------------------------------------------------

 

 

reason of a birth of a child of the individual, (iii) by reason of the placement
of a child with the individual in connection with the adoption of such child by
such individual, or (iv) for purposes of caring for such child for a period
beginning immediately following such birth or placement.

(i)        Other Federal Law.  Nothing in this Section shall be construed to
alter, amend, modify, invalidate, impair or supersede any law of the United
States or any rule or regulation issued under any such law.

2.28     “Key Employee” shall mean, for the purposes of determining whether the
Plan is top-heavy, any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the determination
date is an officer of the Employer having an annual Compensation greater than
$170,000 (as adjusted under Code Section 416(i)(l) for Plan Years beginning
after December 31, 2015), a Five Percent Owner, or a 1-percent owner of the
Employer having an annual Compensation of more than $150,000.

The determination of who is a Key Employee will be made in accordance with Code
Section 416(i)(1) and the regulations thereunder.  For purposes of determining
whether a Participant is a Key Employee, the Participant’s Compensation means
Compensation as defined for purposes of Article VII.

2.29     “Limitation Year” shall mean a calendar year.  The Limitation Year may
only be changed by a Plan amendment. If the Plan is terminated effective as of a
date other than the last day of the Plan’s Limitation Year, then the Plan shall
be treated as if the Plan had been amended to change its Limitation Year and, in
any such case, the Defined Contribution Dollar Limitation shall be prorated as
prescribed by Treasury Regulation Section 1.415(j)-1(d)(3).

2.30     “Match Contribution” shall mean the contribution made by the Employer
to the Trust pursuant to Section 4.02.

2.31     “Match Contribution Account” shall mean the account established for
each Participant for whom the Employer has allocated Match Contributions to the
Trust and all earnings and appreciation thereon, less any withdrawals therefrom
and any losses and expenses charged thereto.

2.32     “Non-Elective Employer Contributions” shall mean Employer contributions
that are made by the Employer pursuant to Section 4.03.

2.33     “Non-Elective Employer Contribution Account” shall mean the account
established for each Employee for whom the Employer has made a Non-Elective
Employer Contribution to the Trust and all earnings and appreciation thereon,
less any withdrawals therefrom and any losses and expenses charged thereto.

2.34     “Non-Highly Compensated Employee” shall mean any Employee who is not a
Highly Compensated Employee.

2.35     “Non-Key Employee” shall mean any Employee who is not a Key Employee.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

14

 

 

--------------------------------------------------------------------------------

 

 

2.36     “Normal Retirement Age” shall mean the date on which the Participant
attains Age 65.

2.37     “One Year Break in Service” shall mean any vesting computation period
during which an Employee does not complete more than 500 Hours of Service.

2.38     “Participant” shall mean an Eligible Employee and, where the context
requires, a Former Participant.

2.39     “Plan Administrator” shall mean the Benefits Committee, which shall
have fiduciary responsibility for the interpretation and administration of the
Plan, as provided for in Article XIV.  Members of the Benefits Committee shall
be appointed as provided for in Section 15.01 hereof.

2.40     “Plan Year” shall mean a calendar year.

2.41     “Pre-tax Elective Deferral” shall mean a Salary Reduction Contribution
that is not includible in the gross income of the Eligible Employee on whose
behalf the contribution is made at the time that the deferral is made.

2.42     “Qualified Automatic Contribution Arrangement (“QACA”)” shall mean a
qualified automatic contribution arrangement that meets the requirements of Code
Section 401(k)(13)(B).  This Plan is intended to satisfy the requirements of
Code Section 401(k)(13)(B) including but not limited to, the automatic
enrollment and contribution provisions and the applicable notice requirements of
Section 5.05 and the required Employer contributions of the Match Contribution
made by the Employer to the Trust pursuant to Section 4.02.

2.43     “Qualified Default Investment Alternative” shall mean an investment
alternative available to Participants and Beneficiaries that satisfies the
requirements of ERISA Section 404(c)(5) and the regulations thereunder and shall
be subject to the following rules:

(a)       No Employer Securities.  The Qualified Default Investment Alternative
does not hold or permit the acquisition of Employer securities, except as
permitted by Department of Labor Regulation Section 2550.404c-5(e)(1)(ii);

(b)       Transfer Permitted.  The Qualified Default Investment Alternative
permits a Participant or Beneficiary to transfer, in whole or in part, his or
her investment from the Qualified Default Investment Alternative to any other
investment alternative available under the Plan, pursuant to the rules of
Department of Labor Regulation Section 2550.404c-5(c)(5);

(c)       Management.  The Qualified Default Investment Alternative is:

(1)       Managed by:  (A) an investment manager, within the meaning of ERISA
Section 3(38); (B) a Plan trustee that meets the requirements of ERISA Section
3(38)(A), (B) and (C); or (C) the Sponsor Employer who is a named fiduciary
within the meaning of ERISA Section 402(a)(2);





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

15

 

 

--------------------------------------------------------------------------------

 

 

(2)       An investment company registered under the Investment Company Act of
1940; or

(3)       An investment product or fund described in Department of Labor
Regulation Section 2550.404c–5(e)(4)(iv) or (v); and

(d)       Types of Permitted Investments.  The Qualified Default Investment
Alternative must be an investment product or fund described in Department of
Labor Regulation Section 2550.404c–5(e)(4).

2.44     “Qualified Domestic Relations Order” shall mean any judgment, decree or
order (including approval of a property settlement agreement) which:

(i)        relates to the provision of child support, alimony payments, or
marital property rights to a spouse, former spouse, child or other dependent of
a Participant;

(ii)       is made pursuant to a state domestic relations law (including a
community property law);

(iii)      constitutes a “qualified domestic relations order” within the meaning
of Code Section 414(p); and

(iv)       is entered on or after January 1, 1985.

Effective April 6, 2007, a domestic relations order that otherwise satisfies the
requirements for a qualified domestic relations order (QDRO) will not fail to be
a QDRO: (i) solely because the order is issued after, or revises, another
domestic relations order or QDRO; or (ii) solely because of the time at which
the order is issued, including issuance after the annuity starting date or after
the Participant’s death.

2.45     “Qualified Early Retirement Age” shall mean the later of:

(i)        Age 55; or

(ii)       the date on which the Participant begins participation.

2.46     “Qualified Joint and Survivor Annuity” shall mean an annuity for the
life of the Participant, with a survivor annuity for the life of his or her
spouse in an amount equal to 50% of the amount of the annuity payable during the
joint lives of the Participant and his or her spouse, and which is the amount of
benefit which can be purchased by the Participant’s Accrued Benefit.

2.47     “Regular Account” shall mean the account established and maintained for
each Participant for whom the Employer has allocated Regular Employer
Contributions to the Trust, and all earnings and appreciation thereon, less any
withdrawals therefrom and any losses and expenses charged thereto.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

16

 

 

--------------------------------------------------------------------------------

 

 

2.48     “Regular Employer Contribution” shall mean a Regular Contribution made
by the Employer to the Trust for years prior to 1995 pursuant to Section 4.01 as
in effect prior to 1995.

2.49     “Rollover Account” shall mean the account established and maintained
for each Participant who has made a Rollover Contribution to the Trust or whose
accrued benefit from another qualified plan has been transferred to this Trust
in accordance with Section 5.03 of the Plan, and all earnings and appreciation
thereon, less any withdrawals therefrom and any losses and expenses charged
thereto.

2.50     “Rollover Contribution” shall mean a contribution made to the Trust
pursuant to Section 5.03.

2.51     “Roth Elective Deferral” shall mean a Salary Reduction
Contribution that has been irrevocably designated as Roth Elective Deferral by
the Participant in his or her Salary Reduction Agreement and that is includible
in the Participant’s gross income for tax purposes at the time the deferral is
made pursuant to Code Section 402A and any applicable guidance or regulations
issued thereunder.   Roth Elective Deferrals may be treated as Catch-Up
Contributions.  Roth Elective Deferrals shall be maintained in a separate
account for each Participant who has directed the Employer to make a Roth
Elective Deferral to the Trust.

2.52     “Roth Elective Deferral Account” shall mean the separate account
established and maintained for each Participant who has directed the Employer to
make a Roth Elective Deferral to the Trust on his or her behalf to record the
contribution and withdrawal of a Participant’s Roth Elective Deferrals and other
adjustments as required by the Plan.  No contributions other than designated
Roth Elective Deferrals and direct rollover contributions described in Code
Section 402A(c)(3) may be allocated to a Roth Elective Deferral Account.

2.53     “Salary Reduction Agreement” shall mean an agreement between the
Employer and an Eligible Employee as set forth in Sections 3.01(b), 5.04 and
5.05 pursuant to which the Eligible Employee authorizes the Employer to withhold
the specified whole percentage of his or her Compensation or the specified
separate whole percentages of his or her salary and other Compensation for
deposit to the Plan on behalf of such Eligible Employee.

2.54     “Salary Reduction Contribution” shall mean the Pre-tax Elective
Deferrals and or Roth Elective Deferrals  made by the Employer to the Trust on
behalf of an Eligible Employee pursuant to a Salary Reduction Agreement and in
accordance with Section 5.04 and or an Automatic Contribution made by the
Employer on behalf of an Eligible Participant pursuant to the Automatic
Contribution Arrangement provisions of Section 5.05.

With respect to any Plan Year the total amount of a Participant’s Salary
Reduction Contributions is the sum of all employer contributions made on behalf
of such Participant pursuant to a deferral under any qualified cash or deferred
arrangement as described in Code Section 401(k), any Simplified Employee Pension
Plan with a cash or deferred arrangement as described in Code Section 408(k)(6),
any SIMPLE IRA Plan described in Code Section 408(p), any plan as described
under Code Section 501(c)(18), and any



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

17

 

 

--------------------------------------------------------------------------------

 

 

Employer contributions made on behalf of a Participant for the purchase of an
annuity contract under Code Section 403(b) pursuant to a Salary Deferral
Agreement.

Pre-tax Elective Deferrals or Roth Elective Deferrals shall not include any
deferrals properly distributed as Excess Annual Additions.

2.55     “Spouse” or “spouse” means the individual person to whom a Participant
is legally married for Federal tax purposes on the applicable date required by
the context or as otherwise provided for in the Plan; provided, however, that
from June 26, 2013 through September 15, 2013, any reference to those terms
means the individual, if any, to whom the Participant is married in a marriage
that is recognized under the laws of the state of the Participant’s residence on
that date.

2.56     “Suspense Account” shall mean the account established by the Trustee
for maintaining contributions and forfeitures which have not yet been allocated
to Participants.

2.57     “Tax Deductible Contribution Account” shall mean the account
established and maintained for each Participant who has made a Tax Deductible
Voluntary Contribution to the Trust, and all earnings and appreciation thereon,
less any withdrawals therefrom and any losses and expenses charged thereto.

2.58     “Tax Deductible Voluntary Contribution” shall mean a contribution made
to the Trust for years before 1987 and pursuant to Section 5.02 as in effect
prior to 1995.

2.59     “Top Heavy Plan” shall mean for any Plan Year that any of the following
conditions exists:

(i)        If the top heavy ratio (as defined in Article VI) for this Plan
exceeds 60 percent and this Plan is not part of any required aggregation group
or permissive aggregation group of plans.

(ii)       If this Plan is a part of a required aggregation group of plans (but
not part of a permissive aggregation group) and the top heavy ratio for the
group of plans exceeds 60 percent.

(iii)      If this Plan is a part of a required aggregation group and part of a
permissive aggregation group of plans and the top heavy ratio for the permissive
aggregation group exceeds 60 percent.

See Article VI for requirements and additional definitions applicable to Top
Heavy Plans.

The Match Contribution provided for in Section 4.02 may also be used to satisfy
the minimum contribution requirement for a Top-Heavy Plan, provided no other
contribution is made to the Plan for that Plan Year.  Further, notwithstanding
anything in the Plan to the contrary, in any Plan Year in which Employer
contributions to the Plan consist solely of the Match Contribution provided for
in Section 4.02, then such Plan will not be treated as a Top Heavy Plan and will
be exempt from the top heavy requirements of Code Section 416.  Furthermore, if
the Plan (but for the prior sentence) would be treated as a Top Heavy Plan



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

18

 

 

--------------------------------------------------------------------------------

 

 

because the Plan is a member of an aggregation group which is a top heavy group,
then the contributions under the Plan may be taken into account in determining
whether any other plan in the aggregation group meets the top heavy requirements
of Code Section 416.

2.60     “Top Heavy Plan Year” shall mean that, for a particular Plan Year, the
Plan is a Top Heavy Plan.

2.61     “Totally and Permanently Disabled” shall mean the inability of a
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

In determining the nature, extent and duration of any Participant’s disability,
the Plan Administrator may select a physician to examine the Participant.  The
final determination of the nature, extent and duration of such disability shall
be made solely by the Plan Administrator upon the basis of such evidence as he
or she deems necessary and acting in accordance with uniform principles
consistently applied.

2.62     “Trustee” shall mean the bank or trust company or person or persons who
shall be constituted the original trustee or trustees for the Plan and Trust
created therefor, and also any and each successor trustee or trustees.

2.63     “Trust Fund” shall mean, include and consist of any payments made to
the Trustee by the Employer under the Plan and Trust Indenture, or the
investments thereof, together with all income and gains of every nature thereon
which shall be added to the principal thereof by the Trustee, less all losses
thereon and all payments therefrom.

2.64     “Trust Indenture” or “Trust” shall mean the Trust Indenture between the
Employer and the Trustee in the form annexed hereto, and any and all amendments
thereof or thereto.

2.65     “USERRA” shall mean the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended.  Notwithstanding any provision of the Plan to
the contrary, contributions, benefits, Plan loan repayment, suspensions and
service credit with respect to qualified military service will be provided in
accordance with Code Section 414(u).

2.66     “Valuation Date” shall mean each day as of which the value of the Trust
Fund shall be calculated.  The Plan Administrator reserves the right to change
the frequency of Valuation Dates; provided, however, that in no event shall
Valuation Dates occur less frequently than once each calendar quarter.

2.67     “Voluntary After-Tax Contributions” shall mean a contribution made to
the Trust for years prior to 1995 pursuant to Section 5.01 as in effect prior to
1995.

2.68     “Voluntary Contribution Account” shall mean the account established and
maintained for each Participant who has made a Voluntary After-Tax Contribution
to the Trust, and all earnings and appreciation thereon, less any withdrawals
therefrom and any losses and expenses charged thereto.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

19

 

 

--------------------------------------------------------------------------------

 

 

2.69     “Year of Service” shall mean, for purposes of determining vesting under
Article XIII, the twelve consecutive month period, commencing on the first day
an Employee completes an Hour of Service and in which the Employee completes at
least 1,000 Hours of Service.  Thereafter, for purposes of determining vesting
under Article XIII, the determination of a Year of Service will commence on the
anniversary of the first day the Employee completed an Hour of Service and the
twelve consecutive month period that follows, provided the Employee completes at
least 1,000 Hours of Service during such period.

In computing a “Year of Service” for purposes of the Plan, each twelve-month
period shall be considered as completed as of the close of business on the last
working day, which occurs within such period, provided that the Employee had
completed at least 1,000 Hours of Service during the period ending on such date.

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u).

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.01     (a)        In General.  Employees who are employed by the Employer on
January 1, 2015 and who were eligible to participate in this Plan on
December 31, 2014 shall be Participants in this Plan on January 1, 2015.

An Employee shall be eligible to participate in this Plan upon completion of one
Hour of Service, provided the Employee is then employed in an eligible class of
Employees.

An Employee shall be eligible to receive Match Contributions upon completion of
one Hour of Service, provided the Employee is then employed in an eligible class
of Employees.

Notwithstanding the foregoing, the following Employees shall not be eligible to
become or remain active Participants hereunder:

(i)        All Employees holding a General Agent’s Contract with the Employer or
with an Affiliate;

(ii)       All Employees holding a Career Agent’s or Annuity Specialist’s
Contract with the Employer or with an Affiliate;

(iii)      Leased Employees within the meaning of Code Sections 414(n) and (o);

(iv)       A contractor’s employee, i.e., a person working for a company
providing goods or services (including temporary employee services) to the
Employer or to an Affiliate whom the Employer does not regard to be its common
law employee, as evidenced by its failure to withhold taxes from his or her



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

20

 

 

--------------------------------------------------------------------------------

 

 

compensation, even if the individual is actually the Employer’s common law
Employee; or

(v)        An independent contractor, i.e., a person who is classified by the
Employer as an independent contractor, as evidenced by its failure to withhold
taxes from his or her compensation, even if the individual is actually the
Employer’s common law Employee.

Special rules for certain persons who were employed by One Beacon Insurance
Group, LTD. or any business entity affiliated with One Beacon Insurance Group,
LTD. immediately before being employed by the Employer are stated in Appendix A
attached hereto.

Special rules for certain persons who were employed by (i) Campania Holding
Company, Inc. or its direct or indirect subsidiaries; (ii) Benchmark
Professional Insurance Services, Inc. or its direct or indirect subsidiaries; or
(iii) Insurance Company of the West or its direct or indirect subsidiaries,
immediately before being employed by the Employer are stated in Appendix B
attached hereto.

Special rules for certain persons who were employed by (i) Professionals Direct,
Inc. or its direct or indirect subsidiaries; (ii) Verlan Holdings, Inc. or its
direct or indirect subsidiaries; or (iii) AIX Holdings, Inc. or its direct or
indirect subsidiaries, immediately before being employed by the Employer are
stated in Appendix C attached hereto.

(b)       Employee Participation.  On or after the date an Employee first
becomes eligible to participate in the Plan, the Employee may direct the
Employer to reduce his or her Compensation in order that the Employer may make
Salary Reduction Contributions to the Plan, including Catch-up Contributions, on
the Employee’s behalf in accordance with Section 5.04; provided that any
Eligible Participant shall be subject to the automatic enrollment and
contribution provisions of Section 5.05. 

3.02     Classification Changes.  In the event of a change in job
classification, such that an Employee, although still in the employment of the
Employer, no longer is an Eligible Employee, all contributions to be allocated
on his or her behalf shall cease and any amount credited to the Employee’s
Accounts on the date the Employee shall become ineligible shall continue to
vest, become payable or be forfeited, as the case may be, in the same manner and
to the same extent as if the Employee had remained a Participant.

If a Participant’s Salary Reduction Agreement is terminated because he or she is
no longer a member of an eligible class of Employees, but the Participant has
not terminated his or her employment, such Employee shall again be eligible to
enter into a new Salary Reduction Agreement immediately upon his or her return
to an eligible class of Employees.  If such Participant terminates his or her
employment with the Employer, he or she shall again be eligible to enter into a
Salary Reduction Agreement immediately upon his or her recommencement of service
as an Eligible Employee.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

21

 

 

--------------------------------------------------------------------------------

 

 

In the event an Employee who is not a member of the eligible class of Employees
becomes a member of the eligible class, such Employee shall be eligible to
participate immediately.

3.03     Participant Cooperation.  Each eligible Employee who becomes a
Participant hereunder thereby agrees to be bound by all of the terms and
conditions of this Plan and Trust.

ARTICLE IV

EMPLOYER CONTRIBUTIONS AND FORFEITURES

4.01     Salary Reduction Contributions.  The Employer shall make Salary
Reduction Contributions to the Plan and Trust, including Catch-up Contributions
described in Code Section 414(v), to the extent and in the manner specified in
Sections 3.01(b), 5.04, and 5.05.

Salary Reduction Contributions, including Catch-up Contributions described in
Code Section 414(v), shall be allocated, as applicable, to a Participant’s
401(k) Account and or Roth Elective Deferral Account as soon as administratively
feasible after being withheld from the Participant’s Compensation at the
earliest date on which such contributions can reasonably be segregated from the
Employer’s general assets but  no later than the 15th business day of the month
following the month in which the Salary Reduction Contributions would have
otherwise been payable to the Participant. 

4.02     Match Contributions.

(a)       For each pay period during a Plan Year that a Salary Reduction
Contribution is made to the Plan on behalf of a Participant, the Employer shall
make a Match Contribution to the Plan on behalf of the Participant equal to 100%
of such Salary Reduction Contributions that do not exceed 6% of the
Participant’s Compensation for such pay period;  provided that no such Match
Contribution shall be made with respect to any part or all of any such Salary
Reduction Contribution  that, when added to other such Salary Reduction
Contributions made to the Plan on behalf of the Participant during the Plan
Year, would cause the applicable dollar amount under Code Section 402(g)(1)(B)
to be exceeded for such Plan Year unless the Salary Reduction Contribution may
be treated as a Catch-up Contribution that does not exceed the limitation under
Code Section 402(g)(1)(C).  All such Match Contributions shall be made to the
Match Contribution Account established for the Participant as soon after each
such pay period as practicable.

The Employer shall contribute Match Contributions to the Trust Fund as soon as
practicable following the end of each pay period.  Such Match Contributions
shall be made in cash and shall be allocated to the Match Contribution Account
of each Participant.  Such Match Contributions shall be invested per the
directions of Participants in accordance with the provisions of Article XVI.

Within 30 days following the end of each Plan Year, if required, the Employer
shall make a “true-up” Match Contribution to the Match Contribution Account of
each Participant employed by the Employer during the Plan Year, such that the
total amount of Match Contributions for each Participant for the Plan Year shall
be equal



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

22

 

 

--------------------------------------------------------------------------------

 

 

to 100% of the Participant’s Salary Reduction Contributions that do not exceed
6% of the Participant’s Compensation for such Plan Year (and not merely 100% of
the Participant’s Salary Reduction Contributions that do not exceed 6% of the
Participant’s Compensation for each pay period during the Plan Year); provided
that no such Match Contribution shall be made with respect to any part or all of
any such Salary Reduction Contributions that would cause the applicable dollar
amount under Code Section 402(g)(1)(B) to be exceeded for such Plan Year unless
the Salary Reduction Contribution can be treated as a Catch-up Contribution that
does not exceed the limitation under Code Section 402(g)(1)(C).

(b)       The Match Contributions made pursuant to Section 4.02(a) shall be
subject to the withdrawal restrictions set forth in Code Section 401(k)(2)(B)
and Treasury Regulation Section 1.401(k)-1(d).  Pursuant to such restrictions,
such contributions (and earnings thereon) shall not be distributable earlier
than severance from employment, death, disability, an event described in Code
Section 401(k)(10), or the attainment of age 59½ and shall not be eligible for
distribution for reasons of “financial hardship”.

4.03     Non-Elective Employer Contributions.

(a)       The Board of Directors of the Employer may, in its discretion,
determine to make a Non-Elective Employer Contribution to the Plan on behalf of
the Employer for each Eligible Employee who is employed by the Employer on the
last day of such Plan Year in an amount equal to a uniform percentage of each
such Employee’s Compensation.  Any such contribution shall be made in cash to
the Non-Elective Employer Contribution Account established for each such
Eligible Employee. 

The contribution shall be made in cash.  Such contribution shall be made to the
Non-Elective Employer Contribution Account to be established for each such
Employee and shall be invested per the direction of the Participant in
accordance with in accordance with the provisions of Article XVI.

(b)       Notwithstanding any other provision in the Plan to the contrary and
subject to compliance with applicable Code discrimination laws, rules and
regulations, each Participant who was an Employee on December 31, 2014, has been
continuously employed from December 31, 2014 through March 2, 2015 and who
earned Compensation during the Plan Year ended December 31, 2014, shall receive
an Employer paid contribution of $500.00, whether or not such Employee has
elected to make Salary Reduction Contributions to the Plan during such
continuous period of employment.  This Employer contribution shall be made in
cash to the Non-Elective Employer Contribution Account established for any such
eligible Participant on or as soon after March 2, 2015 as is practicable and
shall be invested per the direction of the Participant in accordance with the
provisions of Article XVI.

4.04     Minimum Employer Contribution for Top Heavy Plan Years.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

23

 

 

--------------------------------------------------------------------------------

 

 

(a)       Minimum Allocation for Non-Key Employees.  Notwithstanding anything in
the Plan to the contrary except (b) through (e) below, for any Top Heavy Plan
Year Employer Contributions allocated to the Accounts of each Non-Key Employee
Participant shall be equal to at least three percent of such Non-Key Employee’s
Compensation (as defined for purposes of Article VII as limited by Code Section
401(a)(17)) for the Plan Year.  However, should the Employer Contributions
allocated to the Accounts of each Key Employee for such Top Heavy Plan Year be
less than three percent of each Key Employee’s Compensation, the Employer
Contribution allocated to the Accounts of each Non-Key Employee shall be equal
to the largest percentage allocated to Accounts of a Key Employee.  The
preceding sentence shall not apply if this Plan is required to be included in an
aggregation group (as described in Code Section 416) if such plan enables a
defined benefit plan required to be included in such group to meet the
requirements of Code Section 401(a)(4) or 410.  For purposes of determining the
percentage of Employer Contributions allocated to the Accounts of Key Employees,
Salary Reduction Contributions made on their behalf shall be counted and be
considered to be Employer Contributions.  However, in determining whether a
minimum Employer Contribution has been made to a Non-Key Employee’s Accounts,
Salary Reduction Contributions made on his or her behalf shall be excluded and
not considered.

(b)       For purposes of the minimum allocations set forth above, the
percentage allocated to the Accounts of any Key Employee shall be equal to the
ratio of the sum of the Employer Contributions allocated on behalf of such Key
Employee divided by the Employee’s Compensation for the Plan Year (as defined
for purposes of Article VII), not in excess of the applicable compensation
dollar limitation imposed by Code Section 401(a)(17).

(c)       For any Top Heavy Plan Year, the minimum allocations set forth above
shall be allocated to the Accounts of all Non-Key Employees who are Participants
and who are employed by the Employer on the last day of the Plan Year, including
Non-Key Employee Participants who have failed to complete a Year of Service.

(d)       Notwithstanding anything herein to the contrary, in any Plan Year in
which a Non-Key Employee is a Participant in both this Plan and a defined
benefit pension plan included in a Required or Permissive Group of Top Heavy
Plans, the Employer shall not be required to provide a Non-Key Employee with
both the full separate minimum defined benefit plan benefit and the full
separate minimum defined Contribution plan allocation described in this
Section.  Therefore, if the Employer maintains such a defined benefit and
defined contribution plan, the top-heavy minimum benefits shall be provided as
follows:

(i)        If a Non-Key Employee is a participant in such defined benefit plan
but is not a Participant in this defined contribution plan, the minimum benefits
provided for Non-Key Employees in the defined benefit plan shall be provided to
the Employee if the defined benefit plan is a Top Heavy Plan and the minimum
contributions described in this Section 4.04 shall not be provided.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

24

 

 

--------------------------------------------------------------------------------

 

 

(ii)       If a Non-Key Employee is a participant in such defined benefit plan
and is also a Participant in this defined contribution plan, the minimum
benefits for Non-Key Employee participants in Top Heavy Plans provided in the
defined benefit plan shall not be applicable to any such Non-Key Employee who
receives contributions and forfeitures equal to 5% of his or her compensation in
this Plan.

Notwithstanding anything herein to the contrary, no minimum contribution will be
required under this Plan (or the minimum contribution under this Plan will be
reduced, as the case may be) for any Plan Year if the Employer maintains another
qualified defined contribution plan under which a minimum contribution is being
made for such year for the Participant in accordance with Code Section 416.  

(e)       The minimum allocation required under this Section 4.04 (to the extent
required to be nonforfeitable under Code Section 416(b)) may not be forfeited
under Code Sections 411(a)(3)(B) or 411(a)(3)(D).

4.05     Contributions under USERRA.  For Plan Years beginning on and after
January 1, 2008, the Employer shall also make Match Contributions, Top-Heavy
minimum contributions and any other Employer contribution for the benefit of
Participants who are covered by USERRA.  Match Contributions under USERRA shall
be made in the Plan Year for which the Participant exercises his or her right to
make-up elective deferrals contributions (Salary Reduction Contributions) for
prior years.  Top-Heavy minimum contributions and other Employer contributions
for USERRA protected service shall be made during the Plan Year in which the
individual returns to employment with the Employer.  Employer contributions
required under USERRA are not increased or decreased with respect to Plan
investment earnings for the period to which such contributions relate.  The
Employer’s contribution for any Plan Year shall be subject to the limitations on
allocations contained in Article VII.

4.06     Application of Forfeitures.  Amounts forfeited during a Plan Year shall
be used to reduce Match Contributions for that Plan Year and each succeeding
Plan Year, if necessary.

4.07     Limitations upon Employer Contributions.  In no event shall the
Employer contribution for any Plan Year exceed the maximum allowable under Code
Sections 404 and 415 or any similar or subsequent provision.

4.08     Payment of Contributions to Trustee.  The Employer shall make payment
of all contributions, including Participant contributions, which shall be
remitted to the Employer by payroll deduction or otherwise, directly to the
Trustee in accordance with this Article IV but subject to Section 4.09.

4.09     Receipt of Contributions by Trustee.  The Trustee shall accept and hold
under the Trust such contributions of money, or other property approved by the
Employer for acceptance by the Trustee, on behalf of the Employer and
Participants as it may receive from time to time from the Employer.  All such
contributions shall be accompanied by written instructions from the Employer
accounting for the manner in which they are to be credited and specifying the
appropriate Participant Account to which they are to be allocated.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

25

 

 

--------------------------------------------------------------------------------

 

 

﻿

ARTICLE V

EMPLOYEE CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS

5.01     Voluntary After-Tax Contributions.  For Plan Years beginning prior to
January 1, 1995, a Participant could contribute Voluntary After-Tax
Contributions to the Plan and Trust in each Plan Year during which he or she was
a Plan Participant in amounts as determined under the Plan in effect prior to
1995.

The Plan shall separately account for: (i) pre-1987 Voluntary After-Tax
Contributions; (ii) investment income attributable to pre-1987 Voluntary
After-Tax Contributions; and (iii) post-1986 Voluntary After-Tax Contributions
and income attributable to such contributions.

5.02     Tax Deductible Voluntary Contributions.  The Plan Administrator will
not accept Tax Deductible Voluntary Contributions made for years after
1986.  Such contributions made for years prior to that date will be maintained
in a separate account which will be nonforfeitable at all times, and which shall
include gains and losses in accordance with Section 8.02.

5.03     Rollover Contributions.  With the consent of the Plan Administrator,
the Trustee may accept funds transferred from other pension, profit sharing or
stock bonus plans qualified under Section 401(a) of the Internal Revenue Code or
Rollover Contributions, provided that the plan from which such funds are
transferred permits the transfer to be made.

In the event of a transfer or Rollover Contribution to this Plan, the Plan
Administrator shall maintain a 100% vested and nonforfeitable account for the
amount transferred and its share of the Trust Fund’s accretions or losses, to be
known as the Participant’s Rollover Account.  Transferred and Rollover
Contributions shall be separately accounted for.

“Rollover Contribution” means any rollover contribution described in Code
Sections 402(c)(4),  403(a)(4), 403(b)(8), 408(d)(3) or 457(e)(16).

An Employee who makes a contribution to the Plan described in this Section shall
become a Plan Participant on the date the Trustee accepts the
contribution.  However, no Employer Contributions will be made on behalf of such
Employee, nor will the Employee be eligible to direct the Employer to make
Salary Reduction Contributions on his or her behalf, until the Employee
satisfies the Plan eligibility requirements for such contributions set forth in
Article III.

The Trustee shall not accept funds transferred from plans qualified under Code
Section 401(a) unless the transferor plan is maintained by the Employer or by an
Affiliate.   Notwithstanding the foregoing the Trustee shall not accept funds
transferred from any such plan, which would otherwise provide for a life annuity
form of payment to the Participant. 

The Plan shall accept a direct rollover from another Roth Elective Deferral
Account under a retirement plan as described in Code Section 402A(e)(1) in
accordance with such uniform



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

26

 

 

--------------------------------------------------------------------------------

 

 

administrative procedures as the Plan Administrator shall establish.  
 Notwithstanding the foregoing sentence, an in-plan Roth rollover shall not be
permitted under this Plan.  Any rollover of “designated Roth contributions”, as
defined in Subsection 6.01(e), shall be subject to the requirements of Code
Section 402(c).  To the extent the Plan accepts Rollover Contributions of
designated Roth contributions, the Plan will separately account for such
contributions, including separate accounting for the portion of the Rollover
Contribution that is includible in gross income and the portion that is not
includible in gross income, if applicable.  If the Plan accepts a direct
rollover of designated Roth contributions, the Trustee and the Plan
Administrator shall be entitled to rely on a statement from the distributing
plan’s administrator identifying (i) the Eligible Employee’s basis in the rolled
over amounts and (ii) the date on which the Eligible Employee’s 5-taxable-year
period of participation (as required under Code Section 402A(d)(2) for a
qualified distribution of designated Roth contributions) started under the
distributing plan.  If the 5-taxable-year period of participation under the
distributing plan would end sooner than the Eligible Employee’s 5-taxable-year
period of participation under the Plan, the 5-taxable-year period of
participation applicable under the distributing plan shall continue to apply
with respect to the Rollover Contribution.

5.04     Salary Reduction Contributions.

(a)        An Eligible Employee or Eligible Participant may enter into a Salary
Reduction Agreement with the Employer authorizing the Employer to withhold a
portion of his or her Compensation in order to make Salary Reduction
Contributions to the Plan, including Catch-up Contributions.  The Salary
Reduction Agreement shall be in such form as the Plan Administrator shall
approve (including, if applicable by such means as telephonic communication or
electronic media).  Each Eligible Employee or Eligible Participant who enters
into a Salary Reduction Agreement shall specify a whole percentage of his or her
Compensation or separate whole percentages of his or her salary and other
Compensation to be withheld by the Employer and deposited to the Plan on his or
her behalf.  Each Salary Reduction Agreement shall become effective as soon
after the Eligible Employee or Eligible Participant has entered into the Salary
Reduction Agreement as is administratively feasible.  Except for occasional,
bona fide administrative considerations, Salary Reduction Contributions made
pursuant to a Salary Reduction Agreement cannot precede the earlier of (1) the
performance of services relating to the contribution and (2) when the
Compensation that is subject to the election would be currently available to the
Participant in the absence of an election to defer.

Any such Salary Reduction Contribution shall be credited to the Participant’s
401(k) Account or Roth Elective Deferral account, whichever is applicable. A
Participant may terminate deferrals at any time.  A Participant may elect at any
time to change or discontinue his or her Salary Reduction Agreement upon notice
in accordance with uniform and nondiscriminatory procedures as the Plan
Administrator shall adopt and communicate to the Participants.  Any such
election will be effective as soon as practicable following the receipt of the
notification by the Plan Administrator or its delegate in accordance with
uniform and nondiscriminatory procedures established and communicated to the
Participants.    



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

27

 

 

--------------------------------------------------------------------------------

 

 

The Plan Administrator may amend or terminate said agreement on notice to the
affected Participant, if required to maintain the qualified status of the Plan.

(b)       Make-up Elective Deferrals under USERRA.  A  Participant who has the
right to make-up elective deferrals (Salary Reduction Contributions) under
USERRA shall be permitted to increase his or her elective deferral with respect
to a make-up year without regard to any provision limiting contributions for
such Plan Year.  Make-up contributions shall be limited to the maximum amount
permitted under the Plan and the statutory limitations applicable with respect
to the make-up year.  Employee-related make-up contributions must be made within
the time period beginning on the date of reemployment and continuing for the
lesser of five (5) years or three (3) times the period of military service.

5.05     Qualified Automatic Contribution Arrangement (“QACA”).

(a)       Effective Date of the QACA.  Effective for Plan Years beginning on or
after January 1, 2009, the provisions of this Section 5.05 shall apply to each
Participant subject to the QACA and the Employer will provide the Match
Contribution specified in Section 4.02.  This Section 5.05 supersedes any State
(or Commonwealth) law that would directly or indirectly prohibit or restrict the
inclusion of an automatic contribution arrangement in the Plan, pursuant to
ERISA Section 514(e)(1) and Department of Labor Regulation Section
2550.404c–5(f).

(b)       Participants Subject to the QACA.  The following Eligible Employees
shall be Eligible Participants subject to the Automatic Contribution
Arrangement:

(i)        Each Employee who becomes eligible to participate in the Plan on and
after January 1, 2009 and is eligible to make a Salary Reduction Contribution.

(ii)       Each Employee who became eligible to participate in the Plan prior to
January 1, 2009 and who is eligible to participate in the Plan on January 1,
2009, except any such Participant who had in effect a Salary Reduction Agreement
on such date (regardless of the amount of the Salary Reduction Contribution
affirmatively elected under the agreement).

(c)       Automatic Contribution Arrangement.

(i)        Automatic Contributions.  Except as provided in Section 5.05(d), an
Eligible Participant will be treated as having elected to direct the Employer to
reduce his or her Compensation in order that the Employer may make Pre-tax
Elective Deferrals to the Plan equal to the following uniform percentages of
Compensation:

A.        Initial Period.  An Eligible Participant will be treated as having
elected to have the Employer make Pre-tax Elective Deferrals to the Plan in an
amount equal to 3% of his or her Compensation during the initial period.  For
this purpose, the initial period begins when the Employee is first subject to
the Automatic Contributions default



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

28

 

 

--------------------------------------------------------------------------------

 

 

election under this Section 5.05(c)(i) and ends on the last day of the following
Plan Year.

B.        Subsequent Plan Years.  For the three Plan Years immediately following
the initial period, an Eligible Participant will be treated as having elected to
have the Employer make Pre-tax Elective Deferrals to the Plan in the amounts
equal to 4%, 5% and 6% respectively, of his or her Compensation.  For all Plan
Years thereafter, an Eligible Participant will be treated as having elected to
have the Employer make Pre-tax Elective Deferrals to the Plan in the amounts
equal to 6% of his or her Compensation.

C.        Treatment of Rehires.  The default percentages of Compensation stated
above for the purposes of the Automatic Contributions are based on the date the
initial period begins, regardless of whether the Employee continues to be
eligible to make Pre-tax Elective Deferrals under the Plan after that date.
Thus, the applicable percentage is generally determined based on the number of
years since an Automatic Contribution was first made on behalf of an Eligible
Participant.  However, if Automatic Contributions are not made on behalf of an
Eligible Participant for an entire Plan Year (e.g., due to termination of
employment), such Eligible Participant shall be treated as having a new initial
period for determining the default percentage of Compensation stated above (if
Automatic Contributions are to recommence with respect to the Eligible
Participant), regardless of what minimum percentage would otherwise apply to
that Eligible Participant.

(ii)       Effective Date of Automatic Contributions.  The effective date of the
first Automatic Contribution provided for in paragraph (i) above, will be as
soon after an Eligible Participant becomes subject to the QACA as is
practicable, consistent with (a) applicable law, and (b) the objective of
affording the Eligible Participant a reasonable period of time after receipt of
the notice to make an Affirmative Election (and, an investment
election).  However, in no event will the Automatic Contribution be effective
later than the earlier of (a) the pay date for the second payroll period that
begins after the date the QACA safe harbor notice (described in Section 5.05(e))
is provided to the Eligible Participant, or (b) the first pay date that occurs
at least 30 days after the QACA safe harbor notice is provided to the Eligible
Participant.

(d)       Rules Related to Automatic Contributions.

(i)        Affirmative Election to Override Automatic Contributions.  An
Eligible Participant will have a reasonable period of time after receipt of the
notice to make an Affirmative Election (and, an investment election).  The
Automatic Contributions provided for in Section 5.05(c) shall cease with respect
to an Eligible Participant as soon as administratively feasible after the
Eligible Participant makes an Affirmative Election.  An Eligible Participant’s



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

29

 

 

--------------------------------------------------------------------------------

 

 

Affirmative Election will not expire, but will remain in force until changed by
the Eligible Participant.  An Eligible Participant need not execute a subsequent
or new Affirmative Election in order to have the prior or old Affirmative
Election apply to override the Automatic Contributions provided for in Section
5.05(c) in any subsequent Plan Year.  Any subsequent change to an Eligible
Participant’s Affirmative Election will be made in accordance with Section 5.04
relating to a Participant’s right to elect at any time to change or discontinue
his or her Salary Reduction Agreement.

(ii)       Applying Statutory Limits to Automatic Contributions. The Automatic
Contributions provided for in Section 5.05(c) shall be limited each Plan Year so
as not to exceed the limits of Code Sections 401(a)(17), 402(g)(1), or 415.

(iii)      No Automatic Contributions during Hardship Suspension.  No Automatic
Contributions provided in Section 5.05(c) shall apply during the six-month
period of suspension, under Section 11.02, of a Participant’s right to make
Salary Reduction Contributions to the Plan following a distribution for
“financial hardship”.

(e)       Default Investment.  If an Eligible Participant does not direct the
investment of the assets in his or her Account, including the Automatic
Contributions and Match Contributions related thereto, then such assets will be
invested in a Qualified Default Investment Alternative as provided for in
Section 16.03.

(f)       Notice Requirements for QACA Safe Harbor.  The notice requirement is
satisfied if each Eligible Participant is given an annual notice of the his or
her rights and obligations under the Plan and the notice provided satisfies the
content requirement and the timing requirement as follows:

(i)        The notice shall be sufficiently accurate and comprehensive to inform
the Eligible Participant of the Eligible Participant’s rights and obligations
under the Plan and written in a manner calculated to be understood by the
average Eligible Participant. The notice shall accurately describe:  (1) the
Match Contribution formula stated in Section 4.02; (2) any other contributions
under the Plan and the conditions under which such contributions are made; (3)
the type and amount of Compensation that may be deferred under the Plan; (4) how
to make cash or deferred elections, including any administrative requirements
that apply to such elections; (5) the periods available under the Plan for
making cash or deferred elections; (6) withdrawal and vesting provisions
applicable to contributions under the Plan; and (7) information that makes it
easy to obtain additional information about the Plan; provided that the notice
requirement with respect to the information described in items (2), (3), and (4)
may be satisfied by cross-reference to the applicable sections  of the Plan’s
summary plan description.  In addition, the notice shall accurately
describe:  (1) the Automatic Contributions that will be made on behalf of the
Eligible Participant in the



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

30

 

 

--------------------------------------------------------------------------------

 

 

absence of an Affirmative Election; (2) the Eligible Participant’s right to
elect not to have the Automatic Contributions made on his or her behalf (or to
elect to have Salary Reduction Contributions made in a percentage of
Compensation different than that which is provided for in Section 5.05(c), at
the percentage of Compensation specified in his or her Salary Reduction
Agreement); and (3) how contributions made under the Automatic Contribution
Arrangement will be invested in the absence of any investment election by the
Eligible Participant.  After receipt of the notice described in this paragraph,
any Eligible Participant to whom the Automatic Contribution Arrangement relates
must have a reasonable period of time before the first Automatic Contribution is
made to exercise the rights set forth within the notice including, but not
limited to, executing an Affirmative Election to override the Automatic
Contributions provided for in Section 5.05(c).

(ii)       If the notice is provided to Eligible Participants within a
reasonable period before the beginning of each Plan Year (or in the Plan Year an
Employee becomes eligible, within a reasonable period before the Employee
becomes eligible), the Plan shall satisfy the notice
requirements.  Notwithstanding the foregoing general rule, a notice shall be
deemed to have been provided in timely manner if the notice is provided to each
Employee who is eligible to participate in the Plan for the Plan Year at least
thirty (30) days but no more than ninety (90) days before the beginning of the
Plan Year.  If an Employee does not receive the notice because he or she only
becomes eligible to participate in the Plan after the ninetieth day before the
beginning of the Plan Year, the requirement to give the notice will be satisfied
if the notice is provided not more than ninety (90) days before the Employee
becomes eligible to participate in the Plan, but in no event later than the date
the Employee becomes eligible to participate in the Plan.

(iii)      Each Eligible Participant may make or modify a deferral election
during the thirty (30) day period immediately following receipt of the notice
described above, as provided for in Section 5.04.

(iv)       The Plan may provide the notice in writing or by electronic
means.  If provided electronically, the notice must be no less understandable
than a written paper document and at the time of delivery of the electronic
notice, the Employee is advised that he or she may request to receive the notice
in writing at no additional charge.

ARTICLE VI

PROVISIONS APPLICABLE TO TOP HEAVY PLANS

6.01     In General.  For any Top Heavy Plan Year, the Plan shall provide the
minimum contribution for Non-Key Employees described in Section 4.04.

If the Plan is or becomes a Top Heavy Plan, the provisions of this Article will
supersede any conflicting provisions in the Plan.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

31

 

 

--------------------------------------------------------------------------------

 

 

6.02     Determination of Top Heavy Status.

(a)       This Plan shall be a Top Heavy Plan for any Plan Year if any of the
following conditions exists:

(i)        If the top heavy ratio for this Plan exceeds 60 percent and this Plan
is not part of any required aggregation group or permissive aggregation group of
plans.

(ii)       If this Plan is a part of a required aggregation group of plans but
not part of a permissive aggregation group and the top heavy ratio for the group
of plans exceeds 60 percent.

(iii)      If this Plan is a part of a required aggregation group and part of a
permissive aggregation group of plans and the top heavy ratio for the permissive
aggregation group exceeds 60 percent.

(b)       The Plan top heavy ratio shall be determined as follows:

(i)        Defined Contribution Plans Only: If the Employer maintains one or
more defined contribution plans (including any Simplified Employee Pension Plan,
as defined in Code Section 408(k)) and the Employer has not maintained any
defined benefit plan which during the 5-year period ending on the determination
date(s) has or has had accrued benefits, the top-heavy ratio for this Plan alone
or for the required or permissive aggregation group, as appropriate, is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the determination date(s) (including any part of any account
balance distributed in the 1-year period ending on the determination date(s)
(5-year period ending on the determination date in the case of a distribution
made for a reason other than severance from employment, death or disability),
and the denominator of which is the sum of all account balances (including any
part of any account balance distributed in the 1-year period ending on the
determination date(s)) (5-year period ending on the determination date in the
case of a distribution made for a reason other than severance from employment,
death or disability), both computed in accordance with Code Section 416 and the
regulations thereunder.  Both the numerator and denominator of the top-heavy
ratio are increased to reflect any contribution not actually made as of the
determination date, but which is required to be taken into account on that date
under Code Section 416 and the regulations thereunder.

(ii)       Defined Contribution and Defined Benefit Plans: If the Employer
maintains one or more defined contribution plans (including any Simplified
Employee Pension Plan) and the Employer maintains or has maintained one or more
defined benefit plans which during the 5-year period ending on the determination
date(s) has or has had any accrued benefits, the top-heavy ratio for any
required or permissive aggregation group, as appropriate, is a



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

32

 

 

--------------------------------------------------------------------------------

 

 

fraction, the numerator of which is the sum of account balances under the
aggregated defined contribution plan or plans for all Key Employees, determined
in accordance with (i) above, and the present value of accrued benefits under
the aggregated defined benefit plan or plans for all Key Employees as of the
determination date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
Participants, determined in accordance with (i) above, and the present value of
accrued benefits under the defined benefit plan or plans for all Participants as
of the determination date(s), all determined in accordance with Code Section 416
and the regulations thereunder.  The accrued benefits under a defined benefit
plan in both the numerator and denominator of the top-heavy ratio are increased
for any distribution of an accrued benefit made in the 1-year period ending on
the determination date(s) (5-year period ending on the determination date in the
case of a distribution made for a reason other than severance from employment,
death or disability).

(iii)      Determination of Values of Account Balances and Accrued Benefits: For
purposes of (i) and (ii) above the value of Account balances and the present
value of Accrued Benefits will be determined as of the most recent valuation
date that falls within or ends with the 12-month period ending on the
determination date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan.  The
account balances and accrued benefits of a Participant (1) who is not a Key
Employee but who was Key Employee in a prior year, or (2) who has not had at
least one Hour of Service with the Employer at any time during the 1-year period
ending on the determination date will be disregarded.  The calculation of the
top-heavy ratio and the extent to which distributions, rollovers, and transfers
are taken into account will be made in accordance with Code Section 416 and the
regulations thereunder.  Tax Deductible Voluntary Employee contributions will
not be taken into account for purposes of computing the top-heavy ratio.  When
aggregating plans the value of account balances and accrued benefits will be
calculated with reference to the determination dates that fall within the same
calendar year.

The Accrued Benefit of a Participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer; or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(l)(C).

(c)       Permissive aggregation group: The required aggregation group of plans
plus any other plan or plans of the Employer which, when considered as a group
with the required aggregation group, would continue to satisfy the requirements
of Code Sections 401(a)(4) and 410.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

33

 

 

--------------------------------------------------------------------------------

 

 

(d)       Required aggregation group: (i) Each qualified plan of the Employer in
which at least one Key Employee participates or participated at any time during
the determination period (regardless of whether the Plan has terminated), and
(ii) any other qualified plan of the Employer which enables a plan described in
(i) to meet the requirements of Code Section 401(a)(4) or 410.

(e)       Determination date: The last day of the preceding Plan Year.

(f)       Present Value: Present value shall be based on the 1971 Group Annuity
Table, unprojected for post-retirement mortality, with no assumption for
pre-retirement withdrawal and interest at the rate of 5% per annum.

﻿

ARTICLE VII

LIMITATIONS ON ALLOCATIONS

(See Sections 7.12-7.16 for definitions applicable to this Article VII).

7.01     If the Participant does not participate in, and has never participated
in another qualified plan, a welfare benefit fund (as defined in Code Section
419(e)), an individual medical account (as defined in Code Section 415(l)(2)) or
a simplified employee pension (as defined in Code Section 408(k)), maintained by
the Employer, the amount of Annual Additions which may be credited to the
Participant’s Accounts for any Limitation Year will not exceed the lesser of the
Maximum Permissible Amount or any other limitation contained in this Plan.  If
the Employer contribution that would otherwise be contributed or allocated to
the Participant’s Account would cause the Annual Additions for the Limitation
Year to exceed the Maximum Permissible Amount, the amount contributed or
allocated will be reduced so that the Annual Additions for the Limitation Year
will equal the Maximum Permissible Amount.

7.02     Prior to determining the Participant’s actual Compensation for the
Limitation Year, the Employer may determine the Maximum Permissible Amount for a
Participant on the basis of a reasonable estimation of the Participant’s annual
Compensation for the Limitation Year, uniformly determined for all Participants
similarly situated.

7.03     As soon as is administratively feasible after the end of the Limitation
Year, the Maximum Permissible Amount for the Limitation Year will be determined
on the basis of the Participant’s actual Compensation for the Limitation Year.

7.04     Excess Annual Additions. Notwithstanding any provision of the Plan to
the contrary, if the Annual Additions (within the meaning of Code Section 415)
are exceeded for any Participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2008-50 or any superseding guidance, including, but
not limited to, the preamble of the Final Treasury Regulations under Code
Section 415.

7.05     (a)       Aggregation and Disaggregation of Plans. Sections 7.06
through 7.11 apply if, in addition to this Plan, the Participant is covered
under another qualified defined



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

34

 

 

--------------------------------------------------------------------------------

 

 

contribution plan, a welfare benefit fund, an individual medical account or a
simplified employee pension maintained by the Employer during any Limitation
Year. The term “Employer” for this purpose means the Employer that adopts this
Plan and all members of a controlled group or an affiliated service group that
includes the Employer (within the meaning of Code Sections 414(b), (c), (m) or
(o)), except that for purposes of this Section, the determination shall be made
by applying Code Section 415(h), and shall take into account tax-exempt
organizations under Treasury Regulation Section 1.414(c)-5, as modified by
Treasury Regulation Section 1.415(a)-1(f)(1). For purposes of this Section:

(i)         A former Employer is a “predecessor employer” with respect to a
Participant in a plan maintained by an Employer if the Employer maintains a plan
under which the Participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Treasury Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and
predecessor Employer constituted a single employer under the rules described in
Treasury Regulation Section 1.415(a)-1(f)(1) and (2) immediately prior to the
cessation of affiliation (and as if they constituted two, unrelated employers
under the rules described in Treasury Regulation Section 1.415(a)-1(f)(1) and
(2) immediately after the cessation of affiliation) and cessation of affiliation
was the event that gives rise to the predecessor employer relationship, such as
a transfer of benefits or plan sponsorship.

(ii)       With respect to an Employer of a Participant, a former entity that
antedates the Employer is a “predecessor employer” with respect to the
Participant if, under the facts and circumstances, the employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

(b)       Break-Up of an Affiliate Employer or an Affiliated Service Group. For
purposes of aggregating plans for Code Section 415, a “formerly affiliated plan”
of an employer is taken into account for purposes of applying the Code Section
415 limitations to the Employer, but the formerly affiliated plan is treated as
if it had terminated immediately prior to the “cessation of affiliation.”  For
purposes of this paragraph, a “formerly affiliated plan” of an Employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in Treasury Regulation
Section 1.415(a)-1(f)(1) and (2)), and immediately after the cessation of
affiliation, is not actually maintained by any of the entities that constitute
the employer (as determined under the employer affiliation rules described in
Treasury Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a “cessation of affiliation” means the event that causes an entity to
no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in Treasury Regulation Section
1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a controlled
group), or that causes a plan to not actually be maintained by any of the



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

35

 

 

--------------------------------------------------------------------------------

 

 

entities that constitute the employer under the employer affiliation rules of
Treasury Regulation Section 1.415(a)-1(f)(1) and (2) (such as a transfer of plan
sponsorship outside of a controlled group).

(c)       Midyear Aggregation. Two or more defined contribution plans that are
not required to be aggregated pursuant to Code Section 415(f) and the
regulations thereunder as of the first day of a Limitation Year do not fail to
satisfy the requirements of Code Section 415 with respect to a Participant for
the Limitation Year merely because they are aggregated later in that Limitation
Year, provided that no Annual Additions are credited to the Participant’s
Account after the date on which the plans are required to be aggregated.

7.06     The Annual Additions which may be credited to a Participant’s Accounts
under this Plan for any such Limitation Year will not exceed the Maximum
Permissible Amount reduced by the Annual Additions credited to a Participant’s
Account under the other plans, welfare benefit funds, individual medical
accounts and simplified employee pensions for the same Limitation Year.  If the
Annual Additions with respect to the Participant under other defined
contribution plans, welfare benefit funds, individual medical accounts and
simplified employee pensions maintained by the Employer are less than the
Maximum Permissible Amount and the Employer contribution that would otherwise be
contributed or allocated to the Participant’s Accounts under this Plan would
cause the Annual Additions for the Limitation Year to exceed this limitation,
the amount contributed or allocated will be reduced so that the Annual Additions
under all such plans and funds for the Limitation Year will equal the Maximum
Permissible Amount.  If the Annual Additions with respect to the Participant
under such other defined contribution plans, welfare benefit funds, individual
medical accounts and simplified employee pensions in the aggregate are equal to
or greater than the Maximum Permissible Amount, no amount will be contributed or
allocated to the Participant’s Accounts under this Plan for the Limitation Year.

7.07     Prior to determining the Participant’s actual Compensation for the
Limitation Year, the Employer may determine the Maximum Permissible Amount in
the manner described in Section 7.02.

7.08     As soon as is administratively feasible after the end of the Limitation
Year, the Maximum Permissible Amount for the Limitation Year will be determined
on the basis of the Participant’s actual Compensation for the Limitation Year.

7.09     If, pursuant to Section 7.08, or as a result of the allocation of
forfeitures, a Participant’s Annual Additions under this Plan and such other
plans would result in an Excess Amount for a Limitation Year, the Excess Amount
will be deemed to consist of the Annual Additions last allocated, except that
Annual Additions attributable to a simplified employee pension will be deemed to
have been allocated first, followed by Annual Additions to a welfare benefit
fund or individual medical account, regardless of the actual allocation date.

7.10     If an Excess Amount was allocated to a Participant on an allocation
date of this Plan which coincides with an allocation date of another plan, the
Excess Amount attributed to this Plan will be the product of:



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

36

 

 

--------------------------------------------------------------------------------

 

 

(i)      the total Excess Amount allocated as of such date, times

(ii)     the ratio of (A) the Annual Additions allocated to the Participant for
the Limitation Year as of such date under this Plan to (B) the total Annual
Additions allocated to the Participant for the Limitation Year as of such date
under this and all the other qualified defined contribution plans.

7.11     Any Excess Amount attributed to this Plan will be disposed of in the
manner described in Section 7.04.

(Sections 7.12 - 7.16 are definitions used in this Article VII).

7.12     Annual Additions.  The sum of the following amounts credited to a
Participant’s Accounts for the Limitation Year except as otherwise provided
below.

(i)      Employer contributions (including Salary Reduction Contributions);

(ii)     Employee contributions;

(iii)    forfeitures; and

(iv)     allocations under a simplified employee pension.

Employee and Employer make-up contributions under USERRA received during the
current Limitation Year shall be treated as Annual Additions with respect to the
Limitation Year to which the make-up contributions are attributable.

For this purpose, any Excess Amount applied under Section 7.11 in the Limitation
Year to reduce Employer contributions will be considered Annual Additions for
such Limitation Year.

Amounts allocated to an individual medical account, as defined in Code Section
415(l)(2), which is part of a defined benefit pension plan maintained by the
Employer, are treated as Annual Additions to a defined contribution plan.  Also,
amounts derived from contributions paid or accrued, which are attributable to
post-retirement medical benefits allocated to the separate account of a Key
Employee, as defined in Code Section 419(A)(d)(3), or under a welfare benefit
fund, as defined in Code Section 419(e), maintained by the Employer, are treated
as Annual Additions to a defined contribution plan.

Restorative Payments. Annual Additions shall not include restorative payments. A
restorative payment is a payment made to restore losses to a Plan resulting from
actions by a fiduciary for which there is reasonable risk of liability for
breach of a fiduciary duty under ERISA or under other applicable federal or
state law, where Participants who are similarly situated are treated similarly
with respect to the payments. Generally, payments are restorative payments only
if the payments are made in order to restore some or all of the Plan’s losses
due to an action (or a failure to act) that creates a reasonable risk of
liability for such a breach of fiduciary duty (other than a breach of fiduciary
duty arising from failure to remit contributions to the Plan). This includes
payments to a plan made pursuant



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

37

 

 

--------------------------------------------------------------------------------

 

 

to a Department of Labor order, the Department of Labor’s Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered Annual Additions.

Other Amounts. Annual Additions shall not include: (1) The direct transfer of a
benefit or employee contributions from a qualified plan to this Plan; (2)
Rollover contributions (as described in Code Section 401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (3) Repayments of loans made
to a Participant from the Plan; (4) Catch-up Contributions; and (5) Repayments
of amounts described in Code Section 411(a)(7)(B) (in accordance with Code
Section 411(a)(7)(C)) and Code Section 411(a)(3)(D), as well as Employer
restorations of benefits that are required pursuant to such repayments, as
provided for in Section 13.11.

7.13     Defined Contribution Dollar Limitation.  $53,000 (in 2015) as adjusted
for increases in the cost of living in accordance with Code Section 415(d).

7.14     Employer.  For purposes of this Article, Employer shall mean the
Employer that adopts this Plan and all members of a controlled group of
corporations (as defined in Code Section 414(b) as modified by Section 415(h)),
all trades or business under common control (as defined in Code Section 414(c)
as modified by Code Section 415(h)), or all members of an affiliated service
group (as defined in Code Section 414(m)) of which the Employer is a part, and
any other entity required to be aggregated with the Employer pursuant to Code
Section 414(o) and the regulations thereunder.

7.15     Excess Amount.  The excess of the Participant’s Annual Additions for
the Limitation Year over the Maximum Permissible Amount.

7.16     Maximum Permissible Amount.  The maximum Annual Addition that may be
contributed or allocated to a Participant’s Accounts under the Plan for any
Limitation Year shall not exceed the lesser of:

(i)        the Defined Contribution Dollar Limitation; or

(ii)       100 percent of the Participant’s Compensation for the Limitation
Year.

The Compensation limitation referred to in (ii) shall not apply to any
contribution for medical benefits (within the meaning of Code Section 401(h) or
419A(f)(2)) which is otherwise treated as an Annual Addition under Code Section
415(c)(1) or 419A(d)(2).

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12-consecutive month period, the maximum



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

38

 

 

--------------------------------------------------------------------------------

 

 

permissible amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:

Number of months in the short Limitation Year

12

ARTICLE VIII

PARTICIPANT ACCOUNTS AND VALUATION OF ASSETS

8.01     Participant Accounts.  The Plan Administrator or its agent shall
establish a separate recordkeeping account for each Participant showing the fair
market value of his or her Plan benefits.  Each Participant’s account may be
separated for recordkeeping purposes into the following sub-accounts:  401(k)
Account, Roth Elective Deferral Account, Match Contribution Account,
Non-Elective Employer Contribution Account, Regular Account, Rollover Account,
Tax Deductible Contribution Account and Voluntary Contribution Account and such
other accounts as the Plan Administrator shall deem appropriate for each
Participant to account for the Participant’s Accrued Benefit.  All contributions
by or on behalf of a Participant shall be deposited to the appropriate Account.

The Plan Administrator shall instruct the Trustee to credit all appropriate
amounts to each Participant’s Accounts.  The Plan Administrator shall keep
records, which shall include the Account balances of each Participant.

8.02     Valuation of Trust Fund.  As of each Valuation Date the Trustee shall
determine (or cause to be determined) the net worth of the assets of the Trust
Fund and report such value to the Plan Administrator in writing.  In determining
such net worth, the Trustee shall evaluate the assets of the Trust Fund at their
fair market value as of such Valuation Date.  In making any such valuation of
the Trust Fund, the Trustee shall not include any contributions made by the
Employer, which have not been allocated to Participant Accounts prior to such
Valuation Date.

ARTICLE IX

401(k) ALLOCATION LIMITATIONS

9.01     Average Actual Deferral Percentage Tests.  This Plan will be treated as
meeting the actual deferral percentage test set forth in Code Section
401(k)(3)(A)(ii) in each Plan Year with respect to which the Qualified Automatic
Contribution Arrangement provisions of this Plan remain in effect.

9.02     Maximum Salary Reduction Contributions.  No Employee shall be permitted
to have Salary Reduction Contributions made under this Plan, other than Catch-up
Contributions, during any calendar year in excess of the applicable dollar
amount under Code Section 402(g).

9.03     Participant Excess Elective Deferral Claims.  Participants under other
plans described in Code Sections 401(k), 408(k) or 403(b) may submit a claim to
the Plan Administrator



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

39

 

 

--------------------------------------------------------------------------------

 

 

specifying the amount of their Excess Elective Deferral.  Such claim shall: (i)
be in writing; (ii) be submitted no later than March 1 of the year after the
Excess Elective Deferral was made; and (iii) state that such amount, when added
to amounts deferred under other plans described in Code Sections 401(k), 408(k)
or 403(b), exceeds the applicable dollar amount under Code Section 402(g)).

9.04     Distribution of Excess Elective Deferrals.  Excess Elective Deferrals
adjusted for allocable income (gain or loss), but NOT including any adjustment
for income or loss for the period between the end of the Plan Year and the date
of the distribution (the “gap period”) shall be distributed to the affected
Participant no later than the April 15th date following the calendar year in
which such Excess Elective Deferrals were made.  

The Plan Administrator may use any reasonable method for computing the income or
loss allocable to Excess Elective Deferrals, provided that the method does not
violate Code Section 401(a)(4), is used consistently for all Participants and
for all corrective distributions under the Plan for the Plan Year, and is used
by the Plan in allocating income to Participant’s Accounts.  A Plan will not
fail to use a reasonable method for computing the income or loss allocable to
Excess Elective Deferrals merely because the income allocable to Excess Elective
Deferrals determined on a date that is no more than seven (7) days before the
distribution.

The Plan Administrator may adopt a uniform written administrative policy that
permits a Participant (including a Highly Compensated Employee) who has made
Salary Reduction Contributions for a year where such contributions include both
pre-tax Elective Deferrals and Roth Elective Deferrals to elect whether the
Excess Elective Deferrals, are to be attributed to Pre-tax Elective Deferrals or
Roth Elective Deferrals or a combination of the two.  In the event that no such
administrative policy is adopted, Excess Elective Deferrals will be first
attributed to Pre-tax Elective Deferrals, and if such pre-tax contributions are
not in an amount sufficient to make full correction, will then be attributed to
Roth Elective Deferrals.

No distribution of an Excess Elective Deferral shall be made unless the
correcting distribution is made after the date on which the Plan received the
Excess Elective Deferral and both the Participant and the Plan designates the
distribution as a distribution of an Excess Elective Deferral.

Notwithstanding any provision of this Plan to the contrary, any Match
Contributions plus earnings that are attributable to any Excess Elective
Deferrals that have been refunded shall be forfeited.  All such forfeitures
shall be treated as arising in the Plan Year after that in which the refunded
Excess Elective Deferrals were made and shall be used to reduce future Employer
Match Contributions.

9.05     Operation in Accordance With Regulations.  The determination and
treatment of Excess Elective Deferrals shall be made in accordance with such
additional requirements as may be prescribed by the Secretary of the Treasury.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

40

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE X

401(m) ALLOCATION LIMITATIONS

10.01   Average Contribution Percentage Tests.  This Plan will be treated as
meeting the actual contribution percentage test set forth in Code Section
401(m)(2) in each Plan Year with respect to which the Qualified Automatic
Contribution Arrangement provisions of this Plan remain in effect.

ARTICLE XI

IN-SERVICE WITHDRAWALS

11.01   Withdrawals from Tax Deductible Contribution or Voluntary Contribution
Accounts.  A Participant shall have the right at any time to request the Plan
Administrator for a withdrawal in cash of amounts in his or her Tax Deductible
Contribution Account or Voluntary Contribution Account.

11.02   Withdrawals from Match Contribution, 401(k) Account, Roth Elective
Deferral Account, and Non-Elective Employer Contribution Accounts.  At any time
after a Participant attains Age 59½ or is Totally and Permanently Disabled, a
Participant shall have the right to request the Plan Administrator for a
withdrawal in cash of amounts from the vested portion of his or her Match
Contribution Account, 401(k) Account,  or Roth Elective Deferral Account.  A
Participant who has attained age 59½ or is Totally and Permanently Disabled may
also withdraw any part or all of the vested portion of his or her Non-Elective
Employer Contribution Account. 

A Participant who is an Employee shall have the right at any time to request the
Plan Administrator for a withdrawal in cash of his or her Salary Reduction
Contributions and 401(k) Employer Contributions made by the Employer to the Plan
on his or her behalf, with earnings accrued thereon as of December 31, 1988 for
“financial hardship”.

The Plan Administrator shall determine whether an event constitutes a financial
hardship as provided for in this Section.  Any such determination shall be based
upon non-discriminatory rules and procedures, which shall be conclusive and
binding upon all persons. The amount of a distribution based upon “financial
hardship,” less any income and penalty taxes, shall not exceed the amount
required to meet the immediate financial need created by the hardship and not
reasonably available from other resources of the Employee.

In determining whether a hardship distribution is permissible the following
special rules shall apply:

(i)        The following are the only financial needs considered immediate and
heavy:

A.        Expenses incurred or necessary for medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) of the Employee, his or her
spouse, children and other dependents;



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

41

 

 

--------------------------------------------------------------------------------

 

 

B.        The cost directly related to the purchase (excluding mortgage
payments) of the principal residence of the Employee;

C.        Payment of tuition and related educational expenses (including but not
limited to expenses associated with room and board) for up to the next twelve
(12) months of post-secondary education for the Employee, his or her spouse,
children or other dependents as defined in Code Section 152, without regard to
Code Sections 152(b)(1), (b)(2) and (d)(1)(B);

D.        The need to prevent eviction of the Employee,  from, or a foreclosure
on the mortgage of, the Employee’s principal residence;

E.        Payments for burial or funeral expenses for the Employee’s deceased
parent, spouse, child or dependent as defined in Code Section 152 without regard
to Code Section 152(d)(1)(B); or

F.        Expenses for the repair of damage to the Employee’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

(ii)       A distribution will be considered as necessary to satisfy an
immediate and heavy financial need of the Employee only if:

A.        The Employee has obtained all distributions, other than hardship
distributions, and all nontaxable loans under all plans maintained by the
Employer;

B.        All plans maintained by the Employer provide that the Employee’s
Salary Reduction Contributions (and any other Employee contributions) will be
suspended for six months after the receipt of the hardship
distribution; provided that in the case of any Employee who has made an
Affirmative Election, Salary Reduction Contributions, if any, under such an
election shall resume at the end of such suspension period and provided further
that in the case of an Eligible Participant who has not made an Affirmative
Election, Automatic Contributions shall resume at the end of such suspension
period subject to the provisions of Section 5.05; and

C.        The distribution, less any income and penalty taxes, is not in excess
of the amount of an immediate and heavy financial need.

The processing of applications and any distributions of amounts under this
Section shall be made as soon as administratively feasible. 

11.03   Withdrawals from Regular or Rollover Accounts.  Once a Participant has
participated in the Plan for two years, at any time thereafter the Participant
shall have the right at any time



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

42

 

 

--------------------------------------------------------------------------------

 

 

to request the Plan Administrator for a withdrawal in cash of amounts allocated
to his or her Rollover Account.  A Participant may request a withdrawal of cash
amounts allocated to his or her Rollover Account immediately upon the Trustee’s
receipt of such Rollover Contribution.  Once a Participant’s Regular Account is
100% vested the Participant shall have the right at any time to request the Plan
Administrator for a withdrawal in cash of amounts allocated to such Account;
provided,  however, that unless the Participant is over Age 59½ or is
Permanently and Totally Disabled, the amount subject to withdrawal shall not
include amounts attributable to contributions made to the Regular Account during
the two-year period preceding the date of payment.

11.04   Rules for In-Service Withdrawals.  The Plan Administrator may impose a
dollar minimum for partial withdrawals and may implement on a uniform and
nondiscriminatory basis, an ordering rule for in-service withdrawals from a
Participant’s Account.  If the amount in the Participant’s appropriate Account
is less than the minimum, the Plan Administrator shall pay the Participant the
entire amount then in the Participant’s Account from which the withdrawal is to
be made if a withdrawal of the entire amount is otherwise permissible under the
rules set forth in this Article.  If the entire amount cannot be paid under such
rules, whatever amount is permissible shall be paid.

In the case of a withdrawal from a Rollover Account described in Section 13.03,
if necessary to comply with the joint and survivor rules of Code Sections
401(a)(11) and 417, the Plan Administrator shall require the consent of any
Participant’s spouse before making any in-service withdrawal.  Any such consent
shall satisfy the requirements of Section 13.08.

Any amount to be withdrawn shall be payable as of the Valuation Date coincident
with or next following the date which is 15 days following receipt of the
written request by the Plan Administrator.

ARTICLE XII

PLAN LOANS

12.01   General Rules.  Upon the application of any Participant or Beneficiary
the Plan Administrator may enter into a loan agreement with such person and
authorize the Trustee to make a loan pursuant thereto.  The amount of any such
loan and the provisions for its repayment shall be in accordance with such
non-discriminatory rules and procedures as are adopted by the Plan Administrator
and uniformly applied to all borrowers.  Such written procedures shall be part
of this Plan document.

Applications for loans will be made to the Plan Administrator using forms
provided by the Plan Administrator.  Loan applications meeting the requirements
of this Article will be granted and all borrowers must execute a promissory note
meeting the requirements of this Article.

Plan loans shall be granted on a uniform nondiscriminatory basis, so that they
are available to all borrowers on a reasonably equivalent basis and are not made
available to highly compensated Employees or officers of the Employer in an
amount greater than the amount



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

43

 

 

--------------------------------------------------------------------------------

 

 

made available to other Employees.  Loans will be made available to Former
Participants to the extent required by regulations issued by the Department of
Labor under ERISA Section 408(b) and to other participants as needed to satisfy
Code Section 401(a)(4) and the regulations thereunder.  Such loans shall be
adequately secured, shall bear a reasonable rate of interest and shall provide
for periodic repayment over a reasonable period of time, all in accordance with
the Plan Administrator’s rules and procedures for Plan loans.

To the extent required under Code Sections 401(a)(11) and 417 and the
regulations thereunder, a Participant must obtain the consent of his or her
spouse, if any, within the 180-day period before the time the Participant’s
Accrued Benefit is used as security for a Plan loan.  A new consent is required
if the Accrued Benefit is used for any increase in the amount of security.  The
consent shall comply with the requirements of Code Section 417, but shall be
deemed to meet any requirements contained in such section relating to the
consent of any subsequent spouse.

If the Plan Administrator approves a request for a loan, funds shall be
withdrawn from the recordkeeping sub-accounts, including Roth Elective
Deferrals, in the order specified in the loan policy provided that Tax
Deductible Voluntary Contributions, plus earnings thereon, may not be used as
security for Plan loans.

The Plan Administrator may not require a minimum loan amount greater than
$1,000.

No loan shall be made to the extent such loan when added to the outstanding
balance of all other loans to the borrower would exceed one-half (½) of the
present value of the nonforfeitable Accrued Benefit of the borrower under the
Plan (but not more than $50,000 reduced by the difference between the highest
outstanding balance during the previous 365 days and the current outstanding
balance).

For purposes of calculating the above limitations, all loans and accrued
benefits from all plans of the Employer and other members of a group of
employers described in Code Sections 414(b), (c) and (m) are aggregated.

The Plan Administrator shall determine a reasonable rate of interest for each
loan by identifying the rate(s) charged for similar and equivalent commercial
loans by institutions in the business of making loans.  No loan shall be granted
to any borrower or other person who already has a total of two loans or more
outstanding under this Plan or any other plan maintained by the Employer or who
is in default on any loan.

The Plan Administrator may direct the Trustee to deduct from a Participant’s
Accounts under the Plan a reasonable fee (as determined by the Committee) to
offset the cost of processing and administering the loan.

12.02   Loan Repayments.  The borrower shall repay any loan in accordance with
the loan agreement.  Loans shall provide for periodic repayment, with payment to
be no less frequent than quarterly over a period not to exceed five (5) years;
provided,  however, that loans used to acquire any dwelling unit which, within a
reasonable time, is to be used (determined at the time the loan is made) as a
principal residence of a Participant, may



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

44

 

 

--------------------------------------------------------------------------------

 

 

provide for periodic repayment, with payment to be no less frequent than
quarterly over a reasonable period of time that exceeds five (5) years.

In the event the loan is not repaid within the time period prescribed, the Plan
Administrator shall direct the Trustee to deduct the total amount due and
payable, plus interest thereon, from distributable amounts in the borrower’s
Accounts.  If distributable amounts in the borrower’s Accounts are not
sufficient to repay such amount, the Plan Administrator shall enforce the terms
of any agreement providing additional security for the loan and shall pursue
such other remedies available at law to collect the indebtedness.

In the event of a loan default, attachment of the borrower’s Accrued Benefit
will not occur until a distributable event occurs in the Plan.  Default shall
occur upon the earlier of any uncured failure to make payments in accordance
with the promissory note or the death of the borrower.

Loan repayments will be suspended under this Plan as permitted under Code
Section 414(u)(4).

ARTICLE XIII

RETIREMENT, TERMINATION AND DEATH BENEFITS

13.01   Retirement or Termination from Service.  The Accrued Benefit of each
Employee who was hired prior to December 2, 1986 and who became a Participant in
the Plan on or prior to January 1, 1989, shall be 100% vested and nonforfeitable
at all times.  The Regular Account of Employees who are hired on or after
December 2, 1986 and who become Participants after December 31, 1988 shall vest
according to the following schedule:

﻿

﻿

 

 

 

 

            

Completed Years of Service

Vested Percentage

﻿

Less Than 2 

 

0 

 

﻿

2 

 

25 

 

﻿

3 

 

50 

 

﻿

4 

 

75 

 

﻿

5 

 

100 

 

The Match Contribution and Non-Elective Employer Contribution Accounts of each
Employee who was hired after December 1, 1986 shall be 50% vested and
nonforfeitable after the completion of one Year of Service and 100% vested and
nonforfeitable after the completion of two Years of Service.  Provided,
 however, that the Match Contribution and Non-Elective Employer Contribution
Accounts of such Employees shall be 100% vested and nonforfeitable at all times
for such Employees who completed at least one Hour of Service on or before
December 31, 2004. Notwithstanding the foregoing provisions of this paragraph,
the Match Contribution and Non-Elective Employer Contribution Accounts of each
Employee whose employment with The Hanover Insurance Company was terminated in
connection with the sale of Citizen’s Management, Inc. on or about April 30,
2012 shall be 100% vested and nonforfeitable upon his or her termination of
employment.  Notwithstanding the foregoing provisions of this paragraph, the
Match Contribution and Non-Elective Employer Contribution Accounts of each of
the following two Employees



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

45

 

 

--------------------------------------------------------------------------------

 

 

whose employment with The Hanover Insurance Company was terminated in connection
with a transaction between AIX and First Community Insurance Company pursuant to
a certain Market Facilitation Agreement dated February 14, 2013 shall be 100%
vested and nonforfeitable upon his or her termination of employment:
Peggy Carreira and Maida Pacheco.

Any amendment to the above provisions of this Section, including the above
vesting schedule, shall comply with the requirements of Section 19.03.

Notwithstanding the foregoing, each actively employed Participant’s Accrued
Benefit shall become 100% vested and nonforfeitable when the Participant attains
his or her Normal Retirement Age, dies, or becomes Totally and Permanently
Disabled.

The Salary Reduction Contributions, Employer Match Contributions contributed to
the Plan for Plan Years commencing prior to January 1, 2005, 401(k) Employer
Contributions, Tax Deductible Contributions and Voluntary After-Tax
Contributions of all Participants, plus earnings thereon, shall be 100% vested
and nonforfeitable at all times.

Upon a Participant’s attainment of his or her Normal Retirement Age or
termination of employment, the Participant shall be entitled to a benefit that
can be provided by the value of his or her vested Accrued Benefit in accordance
with the provisions of this Article.

The Plan Administrator shall notify the Trustee when the Normal Retirement Age
or termination of employment of each Participant shall occur and shall also
advise the Trustee as to the manner in which retirement or termination benefits
are to be distributed to a Participant, subject to the provisions of this
Article.  Upon receipt of such notification and subject to the other provisions
of this Article, the Trustee shall take such action as may be necessary in order
to distribute the Participant’s vested Accrued Benefit.

A  Participant whose employment status changes from that of a common law
employee to that of a “leased employee” within the meaning of Code Section
414(n) shall not be considered to have a severance from employment for the
purposes of this Section and this Article (unless the safe harbor plan
requirements described in Code Section 414(n)(5) are met).

13.02   Late Retirement Benefits.  If a Participant shall continue in active
employment following his or her Normal Retirement Age, he or she shall continue
to participate under the Plan and Trust.  Except as provided in Section 13.06,
upon actual retirement such Participant shall be entitled to a benefit that can
be provided by the value of his or her Accrued Benefit.  Late Retirement
benefits shall be distributed in accordance with the further provisions of this
Article.

13.03   Death Benefits.  If a Participant or Former Participant shall die prior
to the commencement of any benefits otherwise provided under this Article XIII,
except as provided below, his or her Beneficiary shall be entitled to a lump sum
death benefit equal to the amount credited to the Participant’s Account as of
the date the Plan Administrator receives due proof of the Participant’s
death.  In lieu of receiving benefits in a lump sum, a Beneficiary may elect to
receive benefits under any option described in Section 13.06; provided that in
lieu of



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

46

 

 

--------------------------------------------------------------------------------

 

 

receiving a lump sum death benefit, and except with respect to amounts held in a
Rollover Account as described below in this Section, the Beneficiary of a
Participant may only elect to receive benefits under the installment payment
option described in Section 13.06.

Notwithstanding anything in the Plan to the contrary, if a Participant or Former
Participant is married on the date of his or her death, Plan pre-retirement
death benefits will be paid to the Participant’s or Former Participant’s then
spouse unless such spouse has consented to payment to another Beneficiary, as
provided in Section 13.08.

Notwithstanding the first paragraph, if a Rollover Account is being maintained
for a married Participant who dies prior to the commencement of Plan benefits
and if any portion of the amount in the Rollover Account is attributable to
amounts transferred directly (or indirectly from another transferee Plan) to
this Plan from a defined benefit pension plan, from a money purchase pension
plan or from a stock bonus or profit sharing plan which would otherwise provide
for a life annuity form of payment to the Participant, the amount in the
Rollover Account will be used to purchase a life annuity for the Participant’s
spouse unless the Participant has requested that the Rollover Account be
distributed in a different form or be paid to another Beneficiary.  Any such
request must be made during the election period, which shall begin on the first
day of the Plan Year in which the Participant attains Age 35 and shall end on
the date of the Participant’s death.  If a Participant severs employment prior
to the first day of the Plan Year in which Age 35 is attained, with respect to
the value of the Rollover Account as of the date of separation, the election
period shall begin on the date of separation.  Any such request must be
consented to by the Participant’s spouse.  To be effective, the spousal consent
must meet the requirements of Section 13.08.  Any annuity provided with a
portion of Participant’s Rollover Account in accordance with this paragraph
shall be payable for the life of the Participant’s spouse and shall commence on
the date the Participant would have attained Age 55 or, if the Participant was
over Age 55 on the date of his or her death, such life annuity shall commence
immediately.  At the request of the spouse, such Rollover Account may be used to
purchase a life annuity or may be taken in another form allowed under the Plan
at an earlier or later commencement date.

If a Participant shall die subsequent to the commencement of any benefit
otherwise provided under this Article XIII, the death benefit, if any, shall be
determined in accordance with the benefit option in effect for the Participant.

The Plan Administrator may require such proper proof of death and such evidence
of the right of any person to receive payment of the value of the Accounts of a
deceased Participant or a deceased Former Participant, as the Administrator
deems necessary.  The Administrator’s determination of death and of the right of
any person to receive payment shall be conclusive and binding on all persons.

13.04   Death Benefits Under USERRA.  In the case of a Participant who dies
while performing qualified military service as defined in Code Section 414(u),
the survivors of the Participant are entitled to any additional benefits (other
than benefit accruals relating to the period of qualified military service)
provided under the Plan had the Participant resumed and then terminated
employment on account of death.  Moreover, the Plan will credit the
Participant’s qualified military service as service for vesting purposes, as
though the



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

47

 

 

--------------------------------------------------------------------------------

 

 

Participant had resumed employment under USERRA immediately prior to the
Participant’s death.

13.05   Designation of Beneficiary.  Each Participant shall designate his or her
Beneficiary on a form provided by the Plan Administrator, and such designation
may include primary and contingent beneficiaries; provided,  however, that if a
Participant or Former Participant is married on the date of his or her death,
the Participant’s then spouse shall be the Participant’s Beneficiary unless such
spouse consented to the designation of another Beneficiary in accordance with
Section 13.08.  If a Participant does not designate a Beneficiary and is not
married at the date of his or her death, the estate of the Participant shall be
deemed to be the designated Beneficiary. If a Participant has completed a
Beneficiary designation in which the Participant designates his or her spouse as
the Beneficiary, and the Participant and the Participant’s spouse are legally
divorced subsequent to the date of such designation, then the designation of
such spouse as a Beneficiary hereunder will be deemed null and void unless the
Participant, subsequent to the legal divorce, reaffirms the designation by
completing a new Beneficiary designation form.

A  designated Beneficiary shall include a non-spouse designated Beneficiary. 
For this purpose, a non-spouse designated Beneficiary means a designated
Beneficiary other than (i) a surviving spouse (as defined in Section 13.08) or
(ii) a spouse or former spouse who is an Alternate Payee under a Qualified
Domestic Relations Order.

13.06   Distribution of Benefits.  The Plan Administrator shall direct the
Trustee to make payment of any benefits provided under this Article XIII upon
the event giving rise to distribution of such benefit, or within 60 days
thereafter.

All distributions under this Plan will be made in accordance with Code Section
401(a)(9), including the incidental death benefit requirements of Code Section,
§401(a)(9)G, Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9,
and any other provisions reflecting Code Section 401(a)(9) that are prescribed
in revenue rulings, notices and other guidance published in the Internal Revenue
Bulletin.  The Plan provisions reflecting Code Section 401(a)(9) shall override
any distribution options set out in the Plan that are inconsistent with Code
Section 401(a)(9).

Unless the Participant elects otherwise, distribution of benefits will begin no
later than the 60th day after the latest of the close of the Plan Year in which:

(i)        the Participant attains Age 65;

(ii)       occurs the 10th anniversary of the year in which the Participant
commenced participation in the Plan; or,

(iii)      the Participant terminates service with the Employer.

Notwithstanding the foregoing, the failure of a Participant and spouse to
consent to a distribution when a benefit is immediately distributable, within
the meaning of Section 13.12, shall be deemed to be an election to defer
commencement of payment of any benefit



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

48

 

 

--------------------------------------------------------------------------------

 

 

sufficient to satisfy this Section.  Except as provided in this Article, in no
event will benefits begin to be distributed prior to the later of Age 62 or
Normal Retirement Age without the consent of the Participant.

Except as provided below and in Sections 13.03, 13.07, 13.11 and 13.12, if
benefits become payable to a Participant as a result of termination of
employment or retirement, the Participant’s vested Accrued Benefit shall be
distributed by the Trustee in such manner as the Participant shall direct, in
accordance with one or more of the options listed below.  Provided,  however,
that a married Participant may not elect an option involving a life contingency
without the consent of his or her spouse.  To be effective, the spousal consent
must meet the requirements of Section 13.08.

Notwithstanding the foregoing, if on the date of severance from employment of a
married Participant prior to the attainment of his or her Qualified Early
Retirement Age a Rollover Account as described in Section 13.03 is being
maintained for the Participant, such Account will remain in force until the
Former Participant attains Age 55 when, if the Former Participant is then
married, the value of such Rollover Account will be used to purchase a Qualified
Joint and Survivor Annuity for the benefit of the Former Participant and his or
her then spouse.  At any time prior to the date of purchase, the Former
Participant may request that his or her Rollover Account be distributed under
one or more of the options listed below; provided,  however, that if the Former
Participant is married on the date of the request, the Former Participant’s then
spouse must consent thereto.  To be effective, the spousal consent must meet the
requirements of Section 13.08.  If a Former Participant who was married on the
date of his or her severance from employment is not married at Age 55, at Age 55
the Former Participant’s Rollover Account (as described in Section 13.03) shall
be distributed by the Trustee in such manner as the Former Participant shall
direct, in accordance with one or more of the options listed below.  If a Former
Participant entitled to a deferred benefit pursuant to this paragraph dies prior
to Age 55 and prior to commencement of Plan benefits, his or her Beneficiary
shall be entitled to a death benefit pursuant to Section 13.03.

If a Qualified Joint and Survivor Annuity is not required under the above rules
or pursuant to Section 13.07, the portion of the Participant’s Accrued Benefit
that is attributable to a Rollover Account as described in Section 13.03 shall
be distributed by the Trustee in such manner as the Participant shall elect, in
accordance with one or more of the following methods of distribution, which may
be paid in cash or in kind, or a combination of them;  provided that an in-kind
distribution shall only be available with respect to an annuity contract that is
purchased by the Trustee at the time of distribution:

(i)        One lump sum payment.

(ii)       An annuity for the life of the Participant.

(iii)      An annuity for the joint lives of the Participant and his or her
spouse with 50%, 662/3%, 75% or 100% (whichever is specified when this option is
elected) of such amount payable as an annuity for life to the survivor.  No
further benefits are payable after the death of both the Participant and his or
her spouse.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

49

 

 

--------------------------------------------------------------------------------

 

 

(iv)      An annuity for the life of the Participant with installment payments
for a period certain not longer than the life expectancy of the Participant.

(v)        Installment payments for a period certain not longer than the life
expectancy of the Participant and his or her spouse.

The portion of the Participant’s Accrued Benefit that is not attributable to a
Rollover Account as described in Section 13.03 shall be distributed by the
Trustee in such manner as the Participant shall elect, in accordance with one or
more of the following methods of distribution, which shall be paid in cash:

(i)        One lump sum payment.

(ii)       Installment payments for a period certain not longer than the life
expectancy of the Participant and his or her spouse.

All optional forms of benefits shall be actuarially equivalent.

Notwithstanding anything in the Plan to the contrary, any annuity policy which
is distributed by the Trustee shall provide by its terms that the same shall not
be sold, transferred, assigned, discounted, pledged or encumbered in any way
except to or through the insurer, and then only in accordance with a right
conferred under the terms of the annuity policy.

Notwithstanding anything in the Plan to the contrary, the entire interest of a
Participant must be distributed or begin to be distributed no later than the
Participant’s Required Beginning Date.

The Required Beginning Date of a Participant is the first day of April of the
calendar year following the calendar year in which the Participant attains age
70½;  provided,  however, that a Participant, who is not a Five Percent Owner
and who does not retire by the end of the calendar year in which such
Participant reaches age 70½, may elect to defer their Required Beginning Date to
the first day of April of the calendar year following the calendar year in which
the Participant retires.  If, after the date of such election, a Participant
becomes a Five Percent Owner, the Required Beginning Date is the first day of
April following the later of: (i) the calendar year in which the Participant
attains age 70½; or (ii) the earlier of the calendar year with or within which
ends the Plan Year in which the Participant becomes a Five Percent Owner, or the
calendar year in which the Participant retires.

Notwithstanding any provisions of this Plan relating to required minimum
distributions under Code Section 401(a)(9), a Participant or Beneficiary who
would have been required to receive required minimum distributions for 2009 but
for the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are equal to the 2009
RMDs will not receive those distributions for 2009 unless the Participant or
Beneficiary chooses to receive such distributions.  Participants and
Beneficiaries described in the preceding sentence will be given the opportunity
to elect to receive the distributions described in the preceding sentence.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

50

 

 

--------------------------------------------------------------------------------

 

 

13.07   Automatic Joint and Survivor Annuity.  Notwithstanding anything in
Section 13.06 to the contrary, if a Rollover Account as described in Section
13.03 is being maintained for a married Participant and if Plan benefits become
payable to such Participant on or after the Participant’s Qualified Early
Retirement Age, such Rollover Account will be used to purchase a Qualified Joint
and Survivor Annuity unless the Participant has elected otherwise.  To be
effective, any election out of a Qualified Joint and Survivor Annuity must be
consented to by the Participant’s spouse at the time Plan benefits become
payable.  Any election (by a Participant on whose behalf a Rollover Account as
described in Section 13.03 is maintained) out of a Qualified Joint and Survivor
Annuity must be in writing and may be made during the election period, which
shall be the 180-day period ending on the annuity starting date.

13.08   Participant Elections and Spousal Consents.  Married Participants may
choose a Beneficiary other than their spouse or, in the case of a Rollover
Account described in Section 13.03, may choose a form of retirement benefit
other than a Qualified Joint and Survivor Annuity.  Any Beneficiary designation
shall be in accordance with the requirements of Section 13.05.  Any election (by
a Participant on whose behalf a Rollover Account as described in Section 13.03
is maintained) out of a Qualified Joint and Survivor Annuity must be in writing
and may be made during the election period, which shall be the 180-day period
ending on the annuity starting date.  To be effective, any designation of a
Beneficiary who is not the spouse of the Participant on the date of the
Participant’s death or any such election out of the Qualified Joint and Survivor
Annuity must be consented to by Participant’s spouse.  For purposes of this
Section the term “spouse” means the spouse of the Participant on the date of the
Participant’s death or on the date Plan benefits commence, whichever is
applicable; provided that a former spouse will be treated in the same manner as
a spouse to the extent provided under a Qualified Domestic Relations Order as
described in Code Section 414(p).

To be effective, spousal consent must be in writing on a form furnished by or
satisfactory to the Plan Administrator and witnessed by a Plan representative or
notary public.  Provided,  however, spousal consent shall not be required under
such circumstances as may be prescribed by the Plan Administrator in accordance
with rules and regulations promulgated by the Secretary and the Treasury.  Any
spousal consent will be valid only with respect to the spouse who signs the
consent.  Additionally, a revocation of an election out of a Qualified Joint and
Survivor Annuity may be made by a Participant without the consent of the spouse
at any time before the commencement of benefits.  The number of revocations
shall not be limited.

13.09   Distribution to a Minor Participant or Beneficiary.  In the event a
distribution is to be made to a minor, then the Plan Administrator may, in the
Administrator’s sole discretion, direct that such distribution be paid to the
legal guardian of the minor, or if none, to a parent of such minor or a
responsible adult with whom the minor maintains his or her residence, or to the
custodian for such minor under the Uniform Gift to Minors Act, if such is
permitted by the laws of the state in which said minor resides.  Such a payment
to the legal guardian or parent of a minor or to such a custodian shall fully
discharge the Trustee, Employer, and Plan from further liability on account
thereof.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

51

 

 

--------------------------------------------------------------------------------

 

 

13.10   Location of Participant or Beneficiary Unknown.  In the event that all,
or any portion, of the distribution payable to a Participant or his or her
Beneficiary hereunder shall, at the expiration of five years after it shall
become payable, remain unpaid solely by reason of the inability of the Plan
Administrator, after sending a registered letter, return receipt requested, to
the payee’s last known address, and after reasonable effort, to ascertain the
whereabouts of such Participant or his or her Beneficiary, the amount so
distributable shall be forfeited and allocated in accordance with the terms of
this Plan.  In the event a Participant or Beneficiary is located subsequent to
his or her benefit being forfeited, such benefit shall be restored.

13.11   Forfeitures; Restoration of Benefits Upon Reemployment.  If a
Participant terminates from employment, the Participant’s vested Accrued Benefit
shall be deferred to the earliest of the Participant’s death, Total and
Permanent Disability or attainment of Normal Retirement Age, at which time such
vested benefit shall be payable in accordance with Sections 13.06 and 13.13.

Notwithstanding the foregoing, such a Participant may elect to have payments
commence at any time after termination in accordance with Section
13.06.  Partial distributions of vested benefits will not be permitted except in
accordance with Section 13.06.  The non-vested portion of the Participant’s
Accrued Benefit shall be forfeited when the Participant incurs five consecutive
One Year Breaks in Service or, if earlier, when the Participant or his or her
spouse (or surviving spouse) receives a distribution of his or her vested
Accrued Benefit. If the value of the Participant’s vested Accrued Benefit is
zero when the Participant terminates employment, the Participant shall be deemed
to have received a distribution of such vested Accrued Benefit.

Except as provided below, the non-vested portion of the Accrued Benefit of any
terminated Participant will be used to reduce Employer Match Contributions for
the Plan Year in which the forfeiture occurs and for subsequent Plan Years, if
necessary. 

A Participant who severs employment and who subsequently resumes employment with
the Employer will again become a Participant when the Participant becomes an
Eligible Employee.   If a Former Participant is subsequently reemployed, the
following rules shall also be applicable: 

(i)        If any Former Participant shall be reemployed by the Employer before
incurring five consecutive One Year Breaks in Service, and such Former
Participant had received a distribution of his or her vested Accrued Benefit
prior to his or her reemployment, his or her forfeited Account balance shall be
reinstated if he or she repays the full amount attributable to Employer
Contributions which was distributed to him or her, not including, at the
Participant’s option, amounts attributable to any Salary Reduction
Contributions.  Such repayment must be made by the Former Participant before the
date on which the individual incurs five consecutive One Year Breaks in Service
following the date of distribution.  A Participant who was deemed to have
received a distribution of his or her vested amount shall be deemed to have
repaid such amount as of the first date on which he or she again becomes a
Participant.  In the event the Former Participant does repay



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

52

 

 

--------------------------------------------------------------------------------

 

 

the full amount distributed to him or her, the forfeited portion of the
Participant’s Account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the date of distribution.

(ii)       Restorations of forfeitures will be made as of the date that the Plan
Administrator is notified that the Trustee has received the required
repayment.  Any forfeiture amount that must be restored to a Participant’s
Account will be taken from any forfeitures that have not yet been applied and,
if the amount of forfeitures available for this purpose is insufficient, the
Employer will make a timely supplemental contribution of an amount sufficient to
enable the Trustee to restore the forfeiture amount to the Participant’s
Account. 

(iii)      If a Former Participant resumes service after incurring five
consecutive One Year Breaks in Service, forfeited amounts will not be restored
under any circumstances.

If a Former Participant resumes service before incurring five consecutive One
Year Breaks in Service, both the pre-break and post-break service will count in
vesting both any restored pre-break and post-break employer-derived Account
balance.

13.12   Restrictions on Immediate Distributions.

(a)        If the value of a Participant’s vested Accrued Benefit is immediately
distributable, the Participant and the Participant’s spouse (or where either the
Participant or the spouse has died, the survivor) must consent to any
distribution of such Accrued Benefit. 

Except as provided below, the consent of the Participant and the Participant’s
spouse shall be obtained in writing within the 180-day period ending on the
annuity starting date.  The annuity starting date is the first day of the first
period for which an amount is paid as an annuity or any other form.  The Plan
Administrator shall notify the Participant and/or the Participant’s spouse of
the right to defer any distribution until the Participant’s Accrued Benefit is
no longer immediately distributable and the consequences of failing to defer
receipt of the distribution.  Such notification shall include a general
description of the material features, and an explanation of the relative values
of, the optional forms of benefit available under the Plan in a manner that
would satisfy the notice requirements of Code Section 417(a)(3), if applicable,
and shall be provided no less than 30 days and no more than 180 days prior to
the annuity starting date.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

53

 

 

--------------------------------------------------------------------------------

 

 

However, distribution may commence less than 30 days after the notice described
in the preceding sentence is given, provided the distribution is not one to
which Code Section 417 applies, the Participant is clearly informed of his or
her right to take 30 days after receiving the notice to decide whether or not to
elect a distribution (and, if applicable, a particular distribution option), and
the Participant, after receiving the notice, affirmatively elects to receive the
distribution prior to the expiration of the 30-day minimum period.

If a distribution is one to which Code Sections 411(a)(11)(A) and 417 applies, a
Participant may commence receiving a distribution in a form other than a
Qualified Joint and Survivor Annuity less than 30 days after receipt of the
written explanation described in the preceding paragraph provided: (1) the
Participant has been provided with information that clearly indicates that the
Participant has at least 30 days to consider whether to waive the Qualified
Joint and Survivor Annuity and elect (with spousal consent) a form of
distribution other than a Qualified Joint and Survivor Annuity; (2) the
Participant is permitted to revoke any affirmative distribution election at
least until the Distribution Commencement Date or, if later, at any time prior
to the expiration of the 7-day period that begins the day after the explanation
of the Qualified Joint and Survivor Annuity is provided to the Participant; and
(3) the Distribution Commencement Date is after the date the written explanation
was provided to the Participant.  The Distribution Commencement Date may be a
date prior to the date the written explanation is provided to the Participant if
the distribution does not commence until at least 30 days after such written
explanation is provided, subject to the waiver of the 30-day period.  For the
purposes of this paragraph, the Distribution Commencement Date is the date a
Participant commences distributions from the Plan.  If a Participant commences
distribution with respect to a portion of his/her Account Balance, a separate
Distribution Commencement Date applies to any subsequent distribution.  If
distribution is made in the form of an annuity, the Distribution Commencement
Date is the first day of the first period for which annuity payments are made.

Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the Accrued Benefit is immediately distributable.  Furthermore, if
payment in the form of a Qualified Joint and Survivor Annuity is not required
with respect to the Participant, only the Participant need consent to the
distribution of an Accrued Benefit that is immediately distributable.  The
consent of the Participant or the Participant’s spouse shall not be required to
the extent that a distribution is required to satisfy Code Section 401(a)(9) or
415.  In addition, upon termination of this Plan if the Plan does not offer an
annuity option (purchased from a commercial provider) and if the Employer or any
entity within the same controlled group as the Employer does not maintain
another defined contribution plan (other than an employee stock ownership plan
as defined in Code Section 4975(e)(7)), the Participant’s Accrued Benefit may,
without the Participant’s consent, be distributed to the Participant.  However,
if any entity within the same controlled group as the Employer maintains another
defined contribution plan (other than an employee stock ownership plan as
defined in Code Section 4975(e)(7)) then the Participant’s



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

54

 

 

--------------------------------------------------------------------------------

 

 

Accrued Benefit will be transferred, without the Participant’s consent, to the
other plan if the Participant does not consent to an immediate distribution.

An Accrued Benefit is immediately distributable if any part of the Accrued
Benefit could be distributed to the Participant (or surviving spouse) before the
Participant attains (or would have attained if not deceased) the later of Normal
Retirement Age or age 62.

13.13   Rollovers to Other Qualified Plans.

(a)        Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Article, a distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a Direct Rollover.  
 For purposes of determining the portion of a disbursement of benefits from the
Plan to a distributee that is not includible in gross income under Code Section
72, the guidance under I.R.S. Notice 2014-54 shall be followed.

(b)       Definitions.

(i)         Eligible rollover distribution: An eligible rollover distribution is
any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); any hardship distribution described in
Code Section 401(k)(2)(B)(i)(iv); the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); any corrective
distributions of Excess Elective Deferrals or Roth Elective Deferrals under Code
Section 402(g), and the income attributable thereto; and any other
distribution(s) that is reasonably expected to total less than $200 during a
year.  A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because it consists of after-tax employee contributions
which are not includible in gross income.  However, such portion may be
transferred only to an individual retirement account or individual retirement
annuity described in Code Section 408(a) or 408(b), or to a qualified plan
described in Code Section 401(a) or an annuity plan described in Code Section
403(a), or to an annuity contract described in Code Section 403(b), which plan
or contract agrees to separately account for amounts so transferred, including
separate accounting for the portion of such distribution which is includible in
gross income and the portion of such distribution which is not so includible. 
Such portion may also be transferred to a Roth IRA.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

55

 

 

--------------------------------------------------------------------------------

 

 

(ii)       Eligible retirement plan: An eligible retirement plan is an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), or a qualified Plan described in Code Section 401(a),
that accepts the distributee’s eligible rollover distribution,  an annuity
contract described in Code Section 403(b) and an eligible plan under Code
Section 457(b), which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan.  An Eligible Retirement Plan shall also include a Roth
individual retirement account as described in Code Section 408A.

(iii)       Distributee: A distributee includes an Employee or former
Employee.  In addition, the Employee’s or former Employee’s surviving spouse or
former spouse who is the alternate payee under a qualified domestic relations
order, as defined in Code Section 414(p), are distributees with regard to the
interest of the spouse or former spouse.

(iv)       Direct Rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.  A Direct Rollover of a
distribution from a Roth Elective Deferral Account under this Plan will be made
to another Roth Elective Deferral Account under an applicable retirement plan
described in Code Section 402A(e)(1) or to a Roth IRA described in Code Section
408A, and only to the extent the rollover is permitted under the rules of Code
Section 402(c).

Notwithstanding the provisions of this Plan relating to required minimum
distributions under Code Section 401(a)(9),  and solely for purposes of applying
the direct rollover provisions of the Plan, 2009 RMDs (as defined in Section
13.06), but only if paid with an additional amount that is an eligible rollover
distribution without regard to IRC §401(a)(9)(H), will be treated as eligible
rollover distributions.

(c)        A non-spouse Beneficiary who is a “designated beneficiary” under Code
Section 401(a)(9)(E) and the regulations thereunder, by a direct
trustee-to-trustee transfer (“direct rollover”), may roll over all or any
portion of his or her distribution to an individual retirement account or an
individual retirement annuity as defined in Code Section 408(a) and 408(b) or
Roth IRA as defined in Code Section 408A, that is established on behalf of the
Beneficiary.  In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.    If a non-spouse Beneficiary receives a distribution from the
Plan, the distribution is not eligible for a “60-day” rollover.

If the Participant’s named Beneficiary is a trust, the Plan may make a direct
rollover to an individual retirement account on behalf of the trust, provided
the trust satisfies the requirements to be a “designated beneficiary” within the
meaning of Code Section 401(a)(9)(E).





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

56

 

 

--------------------------------------------------------------------------------

 

 

A non-spouse Beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury Regulations and other
Internal Revenue Service guidance.  If the Participant dies before his or her
required beginning date and the non-spouse Beneficiary rolls over to an IRA the
maximum amount eligible for rollover, the Beneficiary may elect to use either
the 5-year rule or the life expectancy rule, pursuant to Treasury Regulation
Section 1.401(a)(9)-3 Q&A-4(c), in determining the required minimum
distributions from the IRA that receives the non-spouse Beneficiary’s
distribution.

13.14   Payment under Qualified Domestic Relations Orders.  Notwithstanding any
provisions of the Plan to the contrary, if there is entered any Qualified
Domestic Relations Order that affects the payment of benefits hereunder, such
benefits shall be paid in accordance with the applicable requirements of such
Order, provided that such Order (i) does not require the Plan to provide any
type or form of benefits, or any option, that is not otherwise provided
hereunder, (ii) does not require the Plan to provide increased benefits, and
(iii) does not require the payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another order previously
determined to be a Qualified Domestic Relations Order.

To the extent required or permitted by any such Order, at any time on or after
the date the Plan Administrator has determined that the Order is a Qualified
Domestic Relations Order, the alternate payee shall have the right to request
the Plan Administrator to commence distribution of benefits under the Plan
regardless of whether the Participant is otherwise entitled to a distribution at
such time under the Plan.  Except as specifically provided in a Qualified
Domestic Relations Order, amounts distributed under this Section shall be taken
pro rata from the investment options in which each of the Participant’s Accounts
is invested.  The Plan Administrator shall establish reasonable procedures to
determine whether an order or other decree is a Qualified Domestic Relations
Order, and to administer distributions under such orders.

13.15   USERRA.

(a)        Severance from Employment.  An individual shall be treated as having
been severed from employment for purposes of Code Section 401(k)(2)(B)(i)(I)
during any period the individual is performing service in the uniformed services
described in Code Section 3401(h)(2)(A).  If an individual performing such
service in the uniformed services elects to receive a distribution by reason of
severance from employment, the individual may not make a Salary Reduction
Contribution or other Employee contribution during the 6-month period beginning
on the date of the distribution.

(b)       Qualified Reservist Distribution under USERRA.  A Participant who is
ordered or called to active duty may take a Qualified Reservist Distribution if
the following are satisfied:

(1)        the distribution consists solely of elective deferrals (Salary
Reduction Contributions);





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

57

 

 

--------------------------------------------------------------------------------

 

 

(2)        the Participant was ordered or called to active duty for a period in
excess of one hundred and seventy nine (179) days or for an indefinite period;
and

(3)       the distribution from the Plan is made during the period which begins
on the date of such order or call and ends at the close of the active duty
period.

The ten percent (10%) early withdrawal penalty tax will not apply to a qualified
reservist distribution, which meets the requirements stated above.

ARTICLE XIV

PLAN FIDUCIARY RESPONSIBILITIES

14.01   Plan Fiduciaries.  The Plan Fiduciaries shall be:

(i)        the Trustee(s) of the Plan;

(ii)       the Plan Administrator; and

(iii)       such other person or persons as may be designated by the Plan
Administrator in accordance with the provisions of this Article XIV.

14.02   General Fiduciary Duties.  Each Plan Fiduciary shall discharge his or
her duties solely in the interest of the Participants and their Beneficiaries
and act:

(i)        for the exclusive purpose of providing benefits to Participants and
their Beneficiaries and defraying reasonable expenses of administering the Plan;

(ii)       with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent person acting in a like capacity and familiar
with such matters would use in the conduct of an enterprise of a like character
and with like aims;

(iii)      by diversifying the investments of the Plan so as to minimize the
risk of large losses, unless under the circumstances it is clearly prudent not
to do so, if the Fiduciary has the responsibility to invest plan assets; and

(iv)       in accordance with the documents and instruments governing the Plan
insofar as such documents and instruments are consistent with the provisions of
current laws and regulations.

Each Plan Fiduciary shall perform the duties specifically assigned to him or
her.  No Plan Fiduciary shall have any responsibility for the performance or
non-performance of any duties not specifically allocated to him or her.

14.03   Duties of the Trustee(s).  The specific responsibilities and duties of
the Trustee(s) are set forth in the Trust Indenture between the Employer and the
Trustee(s).  In general the Trustee(s) shall:



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

58

 

 

--------------------------------------------------------------------------------

 

 

(i)         invest Plan assets, subject to directions from the Plan
Administrator or from any duly appointed investment manager;

(ii)        maintain adequate records of receipts, disbursements, and other
transactions involving the Plan; and

(iii)       prepare such reports, statements, tax returns and other forms as may
be required under the Trust Indenture or applicable laws and regulations.

14.04   Powers and Duties of the Plan Administrator.  The Plan Administrator is
the Benefits Committee.  The Plan Administrator shall have the power,
discretionary authority, and duty to interpret the provisions of the Plan and to
make all decisions and take all actions that shall be necessary or proper in
order to carry out the provisions of the Plan.  Without limiting the generality
of the foregoing, the Plan Administrator shall:

(i)         monitor compliance with the provisions of ERISA and other applicable
laws with respect to the Plan;

(ii)        establish an investment policy and funding method consistent with
objectives of the Plan and with the requirements of applicable laws and
regulations;

(iii)      invest Plan assets except to the extent that the Plan Administrator
has delegated such investment duties to an investment manager;

(iv)       evaluate from time to time investment policy and the performance of
any investment manager or investment advisor appointed by it;

(v)        interpret and construe the Plan in order to resolve any ambiguities
therein;

(vi)       determine all questions concerning the eligibility of any person to
participate in the Plan, the right to and the amount of any benefit payable
under the Plan to or on behalf of an individual and the date on which any
individual ceases to be a Participant, with any such determination to be
conclusively binding and final, to the extent permitted by applicable law, upon
all persons interested or claiming an interest in the Plan;

(vii)      establish guidelines as required for the orderly and uniform
administration of the Plan;

(viii)     exercise overall control of the operation and administration of the
Plan in matters not allocated to some other Fiduciary by the terms of this Plan;

(ix)       administer the Plan on a day-to-day basis in accordance with the
provisions of this Plan and all other pertinent documents;

(x)        retain and maintain Plan records, including Participant census data,
participation dates, compensation records, and such other records necessary or
desirable for proper Plan administration;



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

59

 

 

--------------------------------------------------------------------------------

 

 

(xi)       prepare and arrange for delivery to Participants of such summaries,
descriptions, announcements and reports as are required to be given to
Participants under applicable laws and regulations;

(xii)      file with the U.S. Department of Labor, the Internal Revenue Service
and other regulatory agencies on a timely basis all required reports, forms and
other documents;

(xiii)     prepare and furnish to the Trustee(s) sufficient records and data to
enable the Trustee(s) to properly perform its obligations under the Trust
Indenture; and

(xiv)     to take appropriate actions required to correct any errors made in
determining the eligibility of any Employee for benefits under the Plan or the
amount of benefits payable under the Plan and in correcting any error made in
computing the benefits of any Participant or Beneficiary, the Plan Administrator
may make equitable adjustments (an increase or decrease) in the amount of any
future benefits payable under the Plan, including the recovery of any
overpayment of benefits paid from the Plan as provided in Treasury Regulation
Section 1.401(a)‑13(c)(2)(iii).

The Plan Administrator may appoint or employ such advisers or assistants as the
Plan Administrator deems necessary and may delegate to any one or more of its
members any responsibility it may have under the Plan or designate any other
person or persons to carry out any responsibility it may have under the Plan.

Notwithstanding any provisions elsewhere to the contrary, the Plan Administrator
shall have total discretion to fulfill the above responsibilities as the Plan
Administrator sees fit on a uniform and consistent basis and as the Plan
Administrator believes a prudent person acting in a like capacity and familiar
with such matters would do.

14.05   Designation of Fiduciaries.  The Plan Administrator shall have the
authority to appoint and remove Trustee(s) in accordance with the Trust
Indenture.  The Plan Administrator may appoint and remove an investment manager
and delegate to said investment manager power to manage, acquire or dispose of
any assets of the Plan.

While there is an investment manager, the Plan Administrator shall have no
obligation under this Plan with regard to the performance or non-performance of
the duties delegated to the investment manager.

The Plan Administrator shall appoint all other Fiduciaries of this Plan.  In
making its appointment or delegation of authority, the Plan Administrator may
designate all of the responsibilities to one person or it may allocate the
responsibilities, on a continuing basis or on an ad hoc basis, to one or more
individuals either jointly or severally.  No individual named a Fiduciary shall
have any responsibility for the performance or non-performance of any
responsibilities or duties not allocated to him or her.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

60

 

 

--------------------------------------------------------------------------------

 

 

The appointing authority of a Fiduciary shall periodically, but not less
frequently than annually, review the performance of each fiduciary appointed in
order to carry out the general fiduciary duties specified in Section 14.02 and,
where appropriate, take or recommend remedial action.

14.06   Delegation of Duties by a Fiduciary.  Except as provided in this Plan or
in the appointment as a Fiduciary, no Plan Fiduciary may delegate his or her
fiduciary responsibilities.  If authorized by the appointing authority, a
Fiduciary may appoint such agents as may be deemed necessary and delegate to
such agents any non-fiduciary powers or duties, whether ministerial or
discretionary.  No Fiduciary or agent of a Fiduciary who is a full-time employee
of the Employer will receive any compensation from the Plan for his or her
services, but the Employer or the Plan shall pay all expenses that such employee
reasonably incurs in the discharge of his or her duties.

ARTICLE XV

BENEFITS COMMITTEE

15.01   Appointment of Benefits Committee.  The Benefits Committee shall consist
of three or more members appointed from time to time by the president of the
Employer (the “President”), who shall also designate one of the members as
chairman.  Each member of the Benefits Committee and its chairman shall serve at
the pleasure of the President.

15.02   Benefits Committee to Act by Majority Vote, etc.  The Benefits Committee
shall act by majority vote of all members.  All actions, determinations,
interpretations and decisions of the Benefits Committee with respect to any
matter within their jurisdiction will be conclusive and binding on all
persons.  Any person may rely conclusively upon any action if certified by the
Benefits Committee.

Notwithstanding the above, a member of the Benefits Committee who is also a
Participant shall not vote or act upon any matter relating solely or primarily
to him or herself.

15.03   Records and Reports of the Benefits Committee.  The Benefits Committee
shall keep a record of all of its proceedings and acts, and shall keep such
books of account, records and other data as may be necessary for the proper
administration of the Plan and file or deliver to Participants and their
Beneficiaries whatever reports are required by any regulatory authority.

15.04   Costs and Expenses of Administration.  Notwithstanding any provisions of
the Plan to the contrary (but subject to the provisions of Section 12.01), all
clerical, legal and other expenses of the Plan and the Trust, including
Trustee’s fees, shall be paid by the Plan, except to the extent the Employer
elects to pay such amounts; provided,  however, that if the Employer pays such
amounts it shall be reimbursed by the Trust for such amounts unless the
Employers elects not to be so reimbursed.

15.05   Indemnification of the Plan Administrator and Assistants.  The Employer
shall indemnify and defend to the extent permitted under the By-Laws of the
Employer any Employee or former Employee (i) who serves or has served as a
member of the Benefits Committee, (ii)



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

61

 

 

--------------------------------------------------------------------------------

 

 

who has been appointed to assist the Benefits Committee in administering the
Plan, or (iii) to whom the Benefits Committee has delegated any of its duties or
responsibilities against any liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Employer) occasioned by any act or omission to act in connection with the Plan,
if such act or omission to act is in good faith and without gross negligence;
provided that such Employee or former Employee is not otherwise indemnified or
saved harmless under any liability insurance or other indemnification
arrangement.

ARTICLE XVI

INVESTMENT OF THE TRUST FUND

16.01   In General.  Subject to the direction of the Plan Administrator or any
duly appointed investment manager in accordance with Section 14.05, the Trustee
shall receive all contributions to the Trust and shall hold, invest and control
the whole or any part of the assets in accordance with the provisions of the
annexed Trust Indenture.

16.02   Investment of the Trust Fund.  In order to provide retirement and other
benefits for Plan Participants and their Beneficiaries, the Trustee shall invest
Plan assets in one or more permissible investments specified in the Trust
Indenture (“Permissible Investments”).

All collective investment trusts and group trusts shall also conform to the
terms of the Plan.

This Plan is intended to comply with the requirements of ERISA Section 404(c).
Each Participant is responsible and has sole discretion to give directions to
the Trustee in such form as the Trustee may require concerning the investment of
his or her Accrued Benefit in one or more of the Permissible Investments, which
directions must be followed by the Trustee.  The designation by a Participant of
the allocation of his Accrued Benefit among the Permissible Investments may be
made from time to time, with such frequency and in accordance with such
procedures as are established and set forth in the Trust Indenture and applied
in a uniform nondiscriminatory manner.  Any such procedure shall he communicated
to the Participants and designed with the intention of permitting the
Participants to exercise control over the assets in their respective accounts
within the meaning of ERISA Section 404(c) and the regulations thereunder.

Neither the Plan Administrator, the Trustee,  the Employer nor any other person
shall be under any duty to question any investment, voting or other direction of
the Participant or make any suggestions to the Participant in connection
therewith, and the Trustee shall comply as promptly as practicable with
directions given by the Participant hereunder.  All such directions may be of
continuing nature or otherwise and may be revoked by the Participant at any time
in such form as the Trustee may require.  Neither the Plan Administrator, the
Trustee, the Employer nor any other person shall be responsible or liable for
any costs losses or expenses which may arise or result from or be related to the
compliance or refusal or failure to comply with any directions from the
Participant.  The Trustee may refuse to comply with any direction from the
Participant in the event the Trustee, in its sole or absolute discretion, deems
such direction improper by virtue of applicable law or regulations.  For
purposes of this Section, all references to “Participant”



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

62

 

 

--------------------------------------------------------------------------------

 

 

shall include all Beneficiaries of Participants who are deceased and any
Alternate Payees under a Qualified Domestic Relations Order, as provided for in
Section 19.01.

16.03   Default Investment.

(a)        General Rules.

(i)        Qualified Default Investment Alternative.  If a Participant or
Beneficiary has the opportunity to direct the investment of the assets in his or
her Account (but does not direct the investment of such assets), then such
assets in his or her Account will be invested in a Qualified Default Investment
Alternative.

(ii)       Transfer from Qualified Default Investment Alternative.    Any
Participant or Beneficiary on whose behalf assets are invested in a Qualified
Default Investment Alternative may transfer, in whole or in part, such assets to
any other investment alternative available under the Plan with a frequency
consistent with that afforded to a Participant or Beneficiary who elected to
invest in the Qualified Default Investment Alternative, but not less frequently
than once within any 3-month period.

(iii)       No Fees during First 90 Days.  Any Participant’s or Beneficiary’s
election to make such transfer from the Qualified Default Investment
Alternative or other first investment in a Qualified Default Investment
Alternative on behalf of a Participant or Beneficiary, will not be subject to
any restrictions, fees or expenses (including surrender charges, liquidation or
exchange fees, redemption fees and similar expenses charged in connection with
the liquidation of, or transfer from, the investment), except as permitted in
Department of Labor Regulation Section 2550.404c–5(c)(5)(ii)(B).

(iv)      Limited Fees after First 90 Days.  Following the end of the 90-day
period described in paragraph (iii), any transfer described in paragraph (ii)
above shall not be subject to any restrictions, fees or expenses not otherwise
applicable to a Participant or Beneficiary who elected to invest in that
Qualified Default Investment Alternative.

(v)        Materials Must Be Provided.  A Plan fiduciary shall provide to a
Participant or Beneficiary the materials set forth in Department of Labor
Regulation Section 2550.404c-1(b)(2)(i)(B)(1)(viii) and (ix) and Department of
Labor Regulation Section 404c-1(b)(2)(i)(B)(2) relating to a Participant’s or
Beneficiary’s investment in a Qualified Default Investment Alternative.

(b)        Notice Requirements.  The following provisions apply to the notice
required by a Qualified Default Investment Alternative:

(i)        Manner.  Such notice will be written in a manner calculated to be
understood by the average Plan Participant.

(ii)       Content.  Such notice will contain the following:



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

63

 

 

--------------------------------------------------------------------------------

 

 

A.        A description of the circumstances under which assets in the
individual account of a Participant or Beneficiary may be invested on behalf of
the Participant or Beneficiary in a Qualified Default Investment Alternative;
and, if applicable, an explanation of the circumstances under which Automatic
Contributions will be made on behalf of a Participant, the percentage of
Compensation that such Automatic Contributions represent, and the right of the
Participant to elect not to have such made on the Participant’s behalf (or to
elect to have Salary Reduction Contributions made at a different percentage);

B.         An explanation of the right of Participants and Beneficiaries to
direct the investment of assets in their individual accounts;

C.         A description of the Qualified Default Investment Alternative,
including a description of the investment objectives, risk and return
characteristics (if applicable), and fees and expenses attendant to the
Qualified Default Investment Alternative;

D.        A description of the right of the Participants and Beneficiaries on
whose behalf assets are invested in a Qualified Default Investment Alternative
to direct the investment of those assets to any other investment alternative
under the Plan, including a description of any applicable restrictions, fees or
expenses in connection with such transfer; and

E.          An explanation of where the Participants and Beneficiaries can
obtain investment information concerning the other investment alternatives
available under the Plan.

(iii)      Timing.  The Participant or Beneficiary on whose behalf an investment
in a Qualified Default Investment Alternative may be made must be furnished such
notice during the following periods:  (1) At least 30 days in advance of the
Participant’s eligibility to participate in the Plan, or at least 30 days in
advance of the date of any first investment in a Qualified Default Investment
Alternative on behalf of a Participant or Beneficiary; and (2) Within a
reasonable period of time of at least 30 days in advance of each subsequent Plan
Year.

ARTICLE XVII

CLAIMS PROCEDURE

17.01   Claims Fiduciary.  The Plan Administrator will act as Claims Fiduciary
except to the extent that the Plan Administrator has delegated the function to
some other person or persons, committee or entity.

Notwithstanding any provision elsewhere to be contrary, the Claims Fiduciaries
shall have total discretion to fulfill their fiduciary duties as they see fit on
a uniform and consistent



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

64

 

 

--------------------------------------------------------------------------------

 

 

basis as they believe a prudent person acting in a like capacity and familiar
with such matters would do.

17.02   Claims for Benefits.  Claims for benefits under the Plan may be filed
with the Plan Administrator on forms supplied by the Employer.  For the purpose
of this procedure, “claim” means a request for a Plan benefit by a Participant
or a Beneficiary of a Participant.  If the basis of the claim includes
documentation not a part of the records of the Plan or of the Employer, all such
documentation must be included with the claim.

17.03   Notice of Denial of Claim.  If a claim is wholly or partially denied,
the Plan Administrator shall notify the claimant of the denial of the claim
within a reasonable period of time.  Such notice of denial (i) shall be in
writing, (ii) shall be written in a manner calculated to be understood by the
claimant, and (iii) shall contain (A) the specific reason or reasons for denial
of the claim, (B) a specific reference to the pertinent Plan provisions upon
which the denial is based, (C) a description of any additional material or
information necessary for the claimant to perfect the claim, along with an
explanation why such material or information is necessary, and (D) an
explanation of the Plan’s claim review procedure.  Unless special circumstances
require an extension of time for processing the claim, the Plan Administrator
shall notify the claimant of the claim denial no later than ninety (90) days
after receipt of the claim.  If such an extension is required, written notice of
the extension shall be furnished to the claimant prior to the termination of the
initial 90-day period.  The extension notice shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render the final decision.

17.04   Request for Review of Denial of Claim.  Within 120 days of the receipt
of the claimant of the written notice of the denial of the claim, or such later
time as shall be deemed reasonable taking into account the nature of the benefit
subject to the claim and any other attendant circumstances or if the claim has
not been granted within a reasonable period of time, the claimant may file a
written request with the Plan Administrator to conduct a full and fair review of
the denial of the claimant’s claim for benefits.  In connection with the
claimant’s appeal of the denial of his or her benefit, the claimant may review
pertinent documents and may submit issues and comments in writing.

17.05   Decision on Review of Denial of Claim.  The Plan Administrator shall
deliver to the claimant a written decision on the claim promptly, but not later
than 60 days, after the receipt of the claimant’s request for review, except
that if there are special circumstances, which require an extension of time for
processing, the aforesaid 60-day period may be extended to 120 days.  Such
decision shall (i) be written in a manner calculated to be understood by the
claimant, (ii) include specific reasons for the decision, and (iii) contain
specific references to the pertinent Plan provisions upon which the decision is
based.

17.06   Limitations Periods for Filing Claims and Legal Actions.  To be
considered timely filed under the Plan’s claims procedures and notwithstanding
anything in this Plan to the contrary, a claim for benefits filed after January
31, 2016 must be filed with the appropriate Claims Fiduciary under Sections
17.02 or 17.04 before the first (1st) anniversary of the date on which claimant
knew or reasonably should have known of the principal facts upon which the claim
is based.  Notwithstanding anything in this Plan to the contrary, a legal action
to recover Plan benefits or to enforce or clarify rights under the Plan under
ERISA



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

65

 

 

--------------------------------------------------------------------------------

 

 

Section 502, ERISA Section 510 or under any other provision of law, whether
statutory or not, may not be brought after January 31, 2016 by any claimant on
any matter pertaining to this Plan unless the legal action is initiated in the
proper forum before the earlier of (i) the expiration of thirty (30) completed
calendar months after the date on which the claimant knew or reasonably should
have known of the principal facts on which the claim is based, or (ii) the
expiration of six (6) completed calendar months after the claimant has exhausted
the applicable claims procedures under this Plan. For the purpose of
applying this Section, knowledge of all facts that the Participant knew or
reasonably should have known will be imputed to every claimant who is, or who
purports to be, a Beneficiary of the Participant or otherwise purports to derive
an entitlement to a Plan benefit or a Plan right by reference to the
Participant.

Exhaustion of the Plan’s claims procedures is mandatory for every claim and
dispute of whatever nature or from whatever source and arising under this Plan.
 As to such claims and disputes, no claimant shall be permitted to commence any
legal action to recover Plan benefits or to enforce or clarify rights under the
Plan under ERISA Section 502, ERISA Section 510 or under any other provision of
law, whether or not statutory, until the applicable claims procedures set forth
in the Plan have been exhausted in their entirety. 

In any legal action described in this Section, all explicit and all implicit
determinations by the Administrator, any Claims Fiduciary and all other persons
determining or reviewing claims in such legal action (including, but not limited
to, determinations as to whether the claim, or a request for a review of a
denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.

Any interpretation, determination or other action of such persons shall be
subject to change only if it was arbitrary or capricious or a more serious abuse
of discretion.  Any external review of a final decision or action by such
persons reviewing a claim under this Plan shall be based only on such evidence
presented to or considered by such persons at the time they made the decision or
decisions that are the subject of review.

ARTICLE XVIII

AMENDMENT AND TERMINATION

18.01   Employer May Amend Plan.  The Plan may be modified or amended in whole
or in part by the action of the Board of Directors of the Employer at any time
or times, and retroactively if it is deemed advisable by the Directors to
conform the Plan to conditions which must be met to qualify the Plan or the
Trust Indenture for tax benefits available under the applicable provisions of
the Internal Revenue Code as it exists at any such time or times; provided,
 however, that no such modifications or amendment shall make it possible for any
part of the Trust Fund to be used for purposes other than the exclusive benefit
of the Participants or their Beneficiaries.

Notwithstanding the above paragraph, an amendment to the Plan may not decrease a
Participant’s Accrued Benefit, and may not reduce or eliminate a benefit, right
or feature of



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

66

 

 

--------------------------------------------------------------------------------

 

 

this Plan that is protected under Code Section 411(d)(6) (except as provided for
by the Code or the Treasury Regulations issued thereunder) determined
immediately prior to the date of adoption, or if later, the effective date of
the amendment.  Should any early retirement benefit or other optional retirement
benefits be changed by amendment to this Plan, all benefits accrued prior to the
date of such amendment shall not be reduced.    

18.02   Employer May Discontinue Plan.  The Employer reserves the right at any
time to partially terminate the Plan or to terminate the Plan in its
entirety.  Any such termination or partial termination of such Plan shall become
effective immediately upon receipt by the Trustee of a copy of the vote or
resolutions of the Directors of the Employer terminating its Plan, certified as
true and correct by the clerk or secretary of the Employer.  A partial plan
termination shall be deemed to have occurred based on the facts and
circumstances in existence at the time as required by Section 1.411(d)-2(b)(1)
of the Treasury Regulations and Revenue Ruling 2007-43 and upon any such partial
termination, the rights of all affected employees to the amounts credited to
their accounts shall be non-forfeitable.

In the event of termination of the Plan there shall be a 100% vesting and
nonforfeitability of all rights and benefits under this Trust and Plan
irrespective of the length of participation under the Plan.  However, the Trust
shall remain in existence, and all of the provisions of the Trust shall remain
in force, which are necessary in the sole opinion of the Trustees other than the
provisions relating to Employer and Employee contributions.  All of the assets
on hand on the date specified in such resolution shall be held, administered and
distributed by the Trustees in the manner provided in the Plan, except that a
Participant shall have a 100% vested and nonforfeitable interest in his or her
Accounts, subject to Section 18.05.

Subject to Section 18.05, any other remaining assets of the Trust Fund shall
also be vested in Participants on a pro rata basis based on their respective
Accrued Benefit in relation to the aggregate of the Accrued Benefits of all
Participants.  In the event of a partial termination of Plan, this Section will
only apply to those Participants who are affected by such partial termination of
Plan.  In the event that the Board of Directors of the Employer shall decide to
terminate completely the Plan and Trust, they shall be terminated as of a date
to be specified in certified copies of its resolution to be delivered to the
Trustees.  Upon termination of the Plan and Trust, after payment of all expenses
and proportional adjustment of Participants’ Accounts to reflect such expenses,
fund profits or losses and reallocations to the date of termination, each
Participant shall be entitled to receive in cash any amounts then credited to
his or her Participants’ Accounts.

18.03   Discontinuance of Contributions.  In the event that the Employer shall
completely discontinue its contributions, each Participant or Beneficiary of a
Participant affected shall be fully vested in any values credited to his or her
Participant’s Accounts.  All of the assets on hand on the date contributions are
discontinued shall be held, administered and distributed by the Trustees in the
manner provided in the Plan.

18.04   Merger and Consolidation of Plan, Transfer of Plan Assets or
Liabilities.  In the case of any merger, consolidation with or transfer of
assets or liabilities by the Employer to another plan, each Participant in the
Plan on the date of the transaction shall have a benefit in the surviving plan
(determined as if such plan were terminated immediately after the



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

67

 

 

--------------------------------------------------------------------------------

 

 

transaction) at least equal to the benefit to which he or she would have been
entitled to receive immediately prior to the transaction if the plan had then
terminated.

18.05   Return of Employer Contributions Under Special
Circumstances.  Notwithstanding any provisions of this Plan to the contrary:

(a)        Any monies or other Plan assets held in Trust by the Trustee
attributable to any contributions made to this Plan by the Employer because of a
mistake of fact may be returned to the Employer within one year after the date
of contribution.

(b)        Any monies or other Plan assets held in Trust by the Trustee
attributable to any contribution made by the Employer which is conditional on
the initial qualification of the Plan, as amended, under the Internal Revenue
Code may be refunded to the Employer; provided that:

(i)        the Plan amendment is submitted to the Internal Revenue Service for
qualification within one year from the date the amendment is adopted, and

(ii)       Such contribution that was made conditioned upon Plan requalification
is returned to the Employer within one year after the date the Plan’s
requalification is denied.

(c)        Any monies or other Plan assets held in Trust by the Trustee
attributable to any contribution made by the Employer which is conditional on
the deductibility of such contribution may be refunded to the Employer, to the
extent the deduction is disallowed under Code Section 404, within one year after
the date of such disallowance.

ARTICLE XIX

MISCELLANEOUS

19.01   Protection of Employee Interest.  No Participant, Beneficiary or other
person, including alternate payees entitled to benefits pursuant to a Qualified
Domestic Relations Order, shall have the right to assign, pledge, alienate or
convey any right, benefit or payment to which he or she shall be entitled in
accordance with the provisions of the Plan, and any such attempted assignment,
pledge, alienation or conveyance shall be null and void and of no effect.  To
the extent permitted by law, none of the benefits, payments, proceeds or rights
herein created and provided for shall in any way be subject to any debts,
contracts or engagements of any Participant, Beneficiary, alternate payee or
other person entitled to benefits hereunder, nor to any suits, actions or other
judicial process to levy upon or attach the same for the payment thereof. 
Provided,  however, that this provision does not preclude the Plan Administrator
from complying with the terms of a Qualified Domestic Relations Order.

If any Participant shall attempt to alienate or assign his or her interest
provided by the Plan, the Plan Administrator shall take such steps as it deems
necessary to preserve such interest for the benefit of the Participant or his or
her Beneficiary.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

68

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Section or in the Plan to the contrary, the
Plan Administrator (i) shall comply with the terms of any Qualified Domestic
Relations Order, as described in Code Section 414(p) entered on or after January
1, 1985, and (ii) shall comply with the terms of any domestic relations order
entered before January 1, 1985 if the Administrator is paying benefits pursuant
to such order on such date.

19.02   USERRA Compliance.  Notwithstanding any provisions of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with the rules and requirements
of the Uniformed Services Employment and Reemployment Rights Act of 1994 and
Code Section 414(u).

19.03   Amendment to Vesting Schedule.  No amendment to the Plan vesting
schedule shall deprive a Participant of his or her nonforfeitable rights to
benefits accrued to the date of the amendment.  Further, if the vesting schedule
of the Plan is amended, or the Plan is amended in any way that directly or
indirectly affects the computation of a Participant’s nonforfeitable percentage,
each Participant with at least 3 Years of Service with the Employer may elect,
within a reasonable period after the adoption of the amendment, to have his or
her nonforfeitable percentage computed under the Plan without regard to such
amendment.  The period during which the election may be made shall commence with
the date the amendment is adopted and shall end on the latest of:

(i)        60 days after the amendment is adopted;

(ii)       60 days after the amendment becomes effective; or

(iii)      60 days after the Participant is issued written notice of the
amendment by the Employer or Plan Administrator.

19.04   Meaning of Words Used in Plan.  Wherever any words are used herein in
the masculine gender, they shall be construed as though they were also used in
the feminine or neuter gender in all cases where they would so apply.  Wherever
any words are used herein in the singular form, they shall be construed as
though they were also used in the plural form in all cases where they would so
apply. 

Titles used herein are for general information only and this Plan is not to be
construed by reference thereto.

19.05   Plan Does Not Create Nor Modify Employment Rights.  The Plan and Trust
shall not be construed as creating or modifying any contracts of employment
between the Employer and any Participant.  All Employees of the Employer shall
be subject to discharge to the same extent that they would have been if the Plan
and Trust had never been adopted.

19.06   Massachusetts Law Controls.  This Plan shall be governed by the laws of
the Commonwealth of Massachusetts to the extent that they are not pre-empted by
the laws of the United States of America.



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

69

 

 

--------------------------------------------------------------------------------

 

 

19.07   Payments to Come from Trust Fund.  All benefits and amounts payable
under the Plan or Trust Indenture shall be paid or provided for solely from the
Trust Fund, and neither the Employer nor the Plan Administrator assumes any
liability or responsibility therefor.

19.08   Receipt and Release for Payments.  Any payment to any Participant, his
or her legal representative, Beneficiary, or to any guardian or committee
appointed for such Participant or Beneficiary in accordance with the provisions
of this Plan and Trust, shall, to the extent thereof, be in full satisfaction of
all claims hereunder against the Trustee and the Employer, any of whom may
require such Participant, legal representative, Beneficiary, guardian, custodian
or committee, as a condition precedent to such payment, to execute a receipt and
release thereof in such form as shall be determined by the Trustee or Employer.

19.09   Electronic Communications.  Any electronic communications made by the
Plan to Participants in regards to eligible rollover distribution tax notices,
Participant consents to distributions, and tax withholding notices shall comply
with the requirements contained in Treasury Regulation Section 1.401(a)-21, in
addition to all otherwise applicable requirements relating to the specific
communication.

19.10   Plan Interpretation.    If, due to errors in drafting, any Plan
provision does not accurately reflect its intended meaning, as demonstrated by
consistent interpretations or other evidence of intent, or as determined by the
Plan Administrator in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by all Plan fiduciaries in a
fashion consistent with its intent, as determined by the Employer in its sole
discretion.  The Employer shall amend the Plan retroactively to cure any such
ambiguity.  This Section may not be invoked by any person to require the Plan to
be interpreted in a manner that is inconsistent with its interpretation by Plan
fiduciaries.

﻿





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

70

 

 

--------------------------------------------------------------------------------

 

 



EXECUTED, this 26th day of January, 2016.

﻿

﻿

﻿

 

 

 

﻿

The Hanover Insurance Company

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ Elena Patronas

 

﻿

 

Name: Elena Patronas

 

﻿

 

Title: Vice President

 

﻿





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

71

 

 

--------------------------------------------------------------------------------

 

 



APPENDIX A

Special provisions applicable to Employees formerly employed by One Beacon
Insurance Group, LTD. or a business entity affiliated with One Beacon Insurance
Group, LTD.

Notwithstanding anything elsewhere in the Plan to the contrary, the following
special rules shall apply to each person (i) who became employed by the Employer
on or after December 3, 2009, in connection with the transactions contemplated
by the Renewal Rights and Asset Purchase Agreement dated December 3, 2009 by and
among The Hanover Insurance Company, The Hanover Insurance Group, Inc., One
Beacon Insurance Group, LTD. and certain business entities affiliated with One
Beacon Insurance Group, LTD. and (ii) who was employed by One Beacon Insurance
Group, LTD. or a business entity affiliated with One Beacon Insurance Group,
LTD. immediately before being employed by the Employer:

1.         For the purposes of vesting, each such person shall be given a past
service credit under the Plan for his or her period of employment with One
Beacon Insurance Group, LTD. or any business entity affiliated with One Beacon
Insurance Group, LTD. from his most recent date of hire as shown on records
furnished to the Employer to and including the date on which such person became
employed by the Employer to the same extent as though such period were a period
of employment with the Employer.

2.         Any compensation paid to any such person by One Beacon Insurance
Group, LTD. or a business entity affiliated with One Beacon Insurance Group,
LTD. prior to the date on which such person became employed by the Employer
shall NOT be taken into account for the purposes of this Plan.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

72

 

 

--------------------------------------------------------------------------------

 

 



APPENDIX B

﻿

Special provisions applicable to Employees formerly employed by (i) Campania
Holding Company, Inc. or its direct or indirect subsidiaries (“Campania”); (ii)
Benchmark Professional Insurance Services, Inc. or its direct or indirect
subsidiaries (“Benchmark”); or (iii) Insurance Company of the West or its direct
or indirect subsidiaries (“ICW”).

Notwithstanding anything elsewhere in the Plan to the contrary, the following
special rules shall apply to each person who became employed by the Employer:

·



On or about January 15, 2010, in connection with the transactions contemplated
by the Stock Purchase Agreement by and among The Hanover Insurance Group, Inc.,
Richard J. O’Gorman, Katherine Dimitrakopoulos and Benchmark Professional
Insurance Services, Inc. dated January 15, 2010, and who was employed by
Benchmark immediately before being employed by the Employer;

·



On about March 31, 2010, in connection with the transactions contemplated by the
Stock Purchase Agreement by and among The Hanover Insurance Group, Inc., Iona
LLC, Campania Holding Company, Inc. and the Principal Members of Iona, LLC,
dated January 15, 2010, and who was employed by Campania immediately before
being employed by the Employer; or

·



On or after July 8, 2010, in connection with the transactions contemplated by
Surety Business Transition Agreement by and among Insurance Company of the West,
certain of its insurance company subsidiaries and The Hanover Insurance Company
dated July 8, 2010, and who was employed by ICW immediately before being
employed by the Employer.

1.         For the purposes of vesting, each such person shall be given a past
service credit under the Plan for his or her period of employment with, as
applicable, Campania, Benchmark or ICW, that immediately preceded his or her
employment with the Employer, from his or her most recent date of hire as shown
on records furnished to the Employer to and including the date on which such
person became employed by the Employer to the same extent as though such period
were a period of employment with the Employer.

2.         Any compensation paid to any such person by, as applicable, Campania,
Benchmark or ICW prior to the date on which such person became employed by the
Employer shall NOT be taken into account for the purposes of this Plan.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

73

 

 

--------------------------------------------------------------------------------

 

 



APPENDIX C

﻿

Special provisions applicable to Employees formerly employed by (i)
Professionals Direct, Inc. or its direct or indirect subsidiaries (“PDI”); (ii)
Verlan Holdings, Inc. or its direct or indirect subsidiaries (“Verlan”); or
(iii) AIX Holdings, Inc. or its direct or indirect subsidiaries (“AIX”).

(a)        PDI

﻿

Pursuant to a certain Agreement and Plan of Merger by and among Professionals
Direct, Inc., Hanover Acquisition Corp. and The Hanover Insurance Group, Inc.
dated June 25, 2007, on September 14, 2007 (the “PDI Closing Date”), an
Affiliate of the Employer acquired Professionals Direct, Inc. and its
subsidiaries.  Employees of PDI who continued to be employed by PDI after the
PDI Closing Date (“PDI Closing Hires”) remained employees of PDI (now an
Affiliate of Employer) on a separate PDI payroll up to and through December 31,
2007 (the “PDI Transition Period”) when their employment was transferred from
PDI to the Employer.

﻿

(1)        Notwithstanding anything elsewhere in the Plan to the contrary, the
following special rules shall apply to PDI Closing Hires:

﻿

(i)        PDI Closing Hires shall be eligible to participate in the Plan,
subject to its provisions, effective as of the PDI Closing Date and to the same
extent that such employees would otherwise have been eligible to participate in
the Plan had such PDI Closing Hires commenced employment with the Employer on
the PDI Closing Date.

(ii)       For the purposes of vesting, each such person shall be given a past
service credit under the Plan for his or her period of employment with PDI that
immediately preceded his or her employment with the Employer, from his or her
most recent date of hire as shown on records furnished to the Employer to and
including the date on which such person became employed by the Employer (or if
terminated during the PDI Transition Period, until the date of termination) to
the same extent as though such period were a period of employment with the
Employer.

(iii)      Any compensation paid to any such person by PDI prior to the PDI
Closing Date shall NOT be taken into account for the purposes of this Plan.

(b)       Verlan

﻿

(1)        Notwithstanding anything elsewhere in the Plan to the contrary, the
following special rules shall apply to each person who became employed by the
Employer effective on or about March 14, 2008, in connection with the
transactions contemplated by the Agreement and Plan of Merger by and among The
Hanover Insurance Group, Inc., Northdale Acquisition Corp. and Verlan Holdings,
Inc. dated January 10, 2008, and who was employed by Verlan immediately before
being employed by the Employer;





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

74

 

 

--------------------------------------------------------------------------------

 

 

﻿

(i)         For the purposes of vesting, each such person shall be given a past
service credit under the Plan for his or her period of employment with Verlan
that immediately preceded his or her employment with the Employer, from his or
her most recent date of hire as shown on records furnished to the Employer to
and including the date on which such person became employed by the Employer to
the same extent as though such period were a period of employment with the
Employer.

(ii)        Any compensation paid to any such person by Verlan prior to the date
on which such person became employed by the Employer shall NOT be taken into
account for the purposes of this Plan.

(c)       AIX

﻿

Pursuant to a certain Stock Purchase Agreement by and among AIX Holdings, Inc.,
certain of its shareholders and The Hanover Insurance Group, Inc. dated August
5, 2008, on November 28, 2008 (the “AIX Closing Date”), an Affiliate of the
Employer acquired AIX Holdings, Inc. and its subsidiaries.  Employees of AIX who
continued to be employed by AIX after the AIX Closing Date (“AIX Closing Hires”)
remained employees of AIX (now an Affiliate of Employer) on a separate AIX
payroll up to and through December 31, 2009 (the “AIX Transition Period”) when
the employment of these employees was transferred from AIX to the
Employer.  Additionally, those employees hired by AIX during the AIX Transition
Period (“AIX Transition Hires”) also remained employees of AIX on a separate AIX
payroll until the expiration of the AIX Transition Period when such employees
were transferred from AIX to the Employer.

(1)        Notwithstanding anything elsewhere in the Plan to the contrary, the
following special rules shall apply to AIX Closing Hires and AIX Transition
Hires:

﻿

(i)         AIX Closing Hires shall be eligible to participate in the Plan,
subject to its provisions, effective as of the AIX Closing Date and to the same
extent that such employees would otherwise have been eligible to participate in
the Plan had such AIX Closing Hires commenced employment with the Employer on
the AIX Closing Date.

(ii)        AIX Transition Hires shall be eligible to participate in the Plan,
subject to its provisions, effective as of as their date of hire by AIX and to
the same extent that such employees would otherwise have been eligible to
participate in the Plan had such AIX Transition Hires commenced employment with
the Employer on their date of hire with AIX.

(iii)      For the purposes of vesting, each such person shall be given a past
service credit under the Plan for his or her period of employment with AIX that
immediately preceded his or her employment with the Employer, from his or her
most recent date of hire as shown on records furnished to the Employer to and
including the date on which such person became employed by the Employer (or if
terminated during the AIX Transition Period, until



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

75

 

 

--------------------------------------------------------------------------------

 

 

the date of termination) to the same extent as though such period were a period
of employment with the Employer.

(iv)       Any compensation paid to any such person by AIX prior to the AIX
Closing Date shall NOT be taken into account for the purposes of this Plan.





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

76

 

 

--------------------------------------------------------------------------------

 

 



THE HANOVER INSURANCE GROUP

RETIREMENT SAVINGS PLAN

FIRST AMENDMENT

To the Restatement Generally Effective January 1, 2015

﻿

THIS AMENDMENT  is executed by The Hanover Insurance Company, a New
Hampshire corporation (the "Company").

﻿

WHEREAS, the most recent restatement of The Hanover Insurance Group Retirement
Savings Plan (the "Plan") is effective January 1, 2015; and

﻿

WHEREAS, the Company has reserved the right to amend the Plan any time under
Section 18.01 of the Plan; and

﻿

WHEREAS, the Company desires to amend the Plan to clarify Participants'
rights with
respect to the distribution of their benefits effective January 1, 2017.

﻿

NOW, THEREFORE, the Plan is amended effective as of January 1, 2017 as follows:

﻿

1.The eighth paragraph of Section 13.06 of the Plan be deleted and the following
new paragraph inserted in lieu thereof:

﻿

The portion of the Participant’s Accrued Benefit that is not attributable to a
Rollover Account as described in Section 13.03 shall be distributed in whole or
in part by the Trustee in such a manner as the Participant shall elect, in
accordance with one of more of the following methods of distribution, which
shall be paid in cash:

﻿

(i) One lump sum payment.

﻿

(ii) Installment payments for a period certain not longer than the life
expectancy of the Participant and his or her spouse.

﻿

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment and, except as
hereby amended, the Plan shall remain in full force and effect.

﻿

IN WITNESS WHEREOF, this Amendment has been executed this 13th day of December, 2016.

﻿

﻿

 

﻿

THE HANOVER INSURANCE COMPANY

﻿

 

 

Picture 2 [thg-20170331xex10_4g001.jpg]

﻿

Elena Patronas, Vice President

﻿

﻿

﻿

﻿

Client Matteril7776/00008iAJ551873  DOC

﻿





 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

77

 

 

--------------------------------------------------------------------------------

 

 



THE HANOVER INSURANCE GROUP, INC.

RETIREMENT SAVINGS PLAN

SECOND AMENDMENT

to the Restatement Generally Effective January 1, 2015

﻿

This Second Amendment is executed by The Hanover Insurance Company, a New
Hampshire corporation (the "Corporation").

﻿

WHEREAS, the Corporation sponsors The Hanover Insurance Group Retirement Savings
Plan (the "Plan");

﻿

WHEREAS, the most recent restatement of the Plan is effective January 1, 2015
and such restatement was amended by the adoption of the First Amendment on
December 13, 2016; and

﻿

WHEREAS, the Corporation has reserved the right to amend the Plan at any time
under Section 18.01 of the Plan.

﻿

NOW, THEREFORE, the Plan is amended, effective as of the date hereof, as
follows:

﻿

1. Section 4.03 of the Plan is amended by the addition of the following new
paragraph (c):

﻿

“(c)Notwithstanding any other provision in the Plan to the contrary and subject
to compliance with applicable Code discrimination laws, rules and regulations,
each Participant (other than members of the Executive Leadership Team) who was
an Employee on December 31, 2016, has been continuously employed by the Employer
from December 31, 2016 through March 15, 2017 and who earned Compensation during
the Plan Year ended December 31, 2016, shall receive an Employer paid
contribution of $500.00, whether or not such Participant has elected to make
Salary Reduction Contributions to the Plan during such continuous period of
employment. This Employer contribution shall be made in cash to the Non-Elective
Employer Contribution Account established for any such eligible Participant on
or as soon after March 15, 2017 as is practicable and shall be invested per the
direction of the Participant in accordance with Section 16.02 of the Plan."

This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment. Except as
amended hereby, the Plan shall remain in full force and effect in accordance
with its terms.

IN WITNESS WHEREOF, this Second Amendment has been executed this 20th day of
February, 2017.

﻿

 

﻿

THE HANOVER INSURANCE COMPANY

﻿

 

 

Picture 1 [thg-20170331xex10_4g002.jpg]

﻿

Elena Patronas, Vice President

﻿



 

 

 

{Practice Areas/CORP/17776/00035/A2943421.DOC[Ver:6]}

78

 

 

--------------------------------------------------------------------------------